                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 1 of 128 Page ID #:1



                                            1   Roman M. Silberfeld, SBN 62783
                                            2   RSilberfeld@RobinsKaplan.com
                                                Daniel L. Allender, SBN 264651
                                            3   DAllender@RobinsKaplan.com
                                            4   ROBINS KAPLAN LLP
                                                2049 Century Park East, Suite 3400
                                            5   Los Angeles, CA 90067
                                            6   Telephone: (310) 552-0130
                                                Facsimile: (310) 229-5800
                                            7
                                            8   Christopher A. Seidl (pro hac vice to be filed)
                                                CSeidl@RobinsKaplan.com
                                            9   Aaron R. Fahrenkrog (pro hac vice to be filed)
                                           10   AFahrenkrog@RobinsKaplan.com
                                                Bryan J. Mechell (pro hac vice to be filed)
R OBINS K APLAN LLP




                                           11   BMechell@RobinsKaplan.com
            A TTORNEYS A T L AW




                                           12   ROBINS KAPLAN LLP
                          L OS A NGELES




                                                800 LaSalle Avenue, Suite 2800
                                           13   Minneapolis, MN 55402
                                           14   Telephone: (612) 349-8500
                                                Facsimile: (612) 339-4181
                                           15
                                           16   Attorneys for Plaintiff
                                                DivX, LLC
                                           17
                                                                      UNITED STATES DISTRICT COURT
                                           18
                                                                    CENTRAL DISTRICT OF CALIFORNIA
                                           19
                                           20
                                           21   DIVX, LLC, a Delaware limited             Case No. 2:19-cv-1602
                                                liability company,
                                           22
                                                                Plaintiff,
                                           23                                             COMPLAINT FOR PATENT
                                           24        v.                                   INFRINGEMENT

                                           25   NETFLIX, INC., a Delaware                 DEMAND FOR JURY TRIAL
                                           26   corporation,
                                           27                   Defendant.
                                           28
                                                                                        -1-
                                                                                                                  COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 2 of 128 Page ID #:2



                                            1         Plaintiff DivX, LLC (“Plaintiff” or “DivX”), by its attorneys, for its
                                            2   complaint against Defendant Netflix, Inc. (“Defendant” or “Netflix”) for patent
                                            3   infringement alleges as follows:
                                            4                                      INTRODUCTION
                                            5         1.     Since 2000, DivX has been setting the standard for high-quality digital
                                            6   video. DivX® technology helps people around the world enjoy digital media on
                                            7   their own terms.
                                            8         2.     DivX is one of the first companies to enable successful delivery of
                                            9   high-quality digital video over the internet. For nearly 20 years, DivX has been
                                           10   developing innovative technology to enable quality digital entertainment
R OBINS K APLAN LLP




                                           11   experiences for consumers—making internet video high-quality, secure, easy, and
            A TTORNEYS A T L AW




                                           12   enjoyable for consumers to watch on any device.
                          L OS A NGELES




                                           13         3.     Today, consumers expect to play high-quality video from the internet
                                           14   on any device at the touch of a button. However, when DivX’s engineers
                                           15   accomplished this feat almost 20 years ago, they had to overcome significant
                                           16   technical obstacles to do so. Through those efforts, DivX engineers invented
                                           17   foundational technologies that made high-quality internet video possible long
                                           18   before platforms like Netflix or Hulu existed.
                                           19         4.     DivX began by improving video compression technology that made it
                                           20   possible to transmit large video files over the internet. It created technology
                                           21   allowing those video files to be played on a wide variety of consumer electronics
                                           22   devices, and it licensed that technology to consumer electronics manufacturers. It
                                           23   next developed Digital Rights Management (DRM) technology, including
                                           24   encryption for video files, to protect valuable video content so that content
                                           25   producers would be comfortable making their original works available on the
                                           26   internet. Finally, building on all of these technologies, DivX launched Stage6, one
                                           27   of the first platforms for streaming high-quality, user-created and professional video
                                           28
                                                                                         -2-
                                                                                                                         COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 3 of 128 Page ID #:3



                                            1   over the internet. All of this work paved the way (and provided a roadmap) for
                                            2   today’s proliferation of internet video streaming on consumer devices.
                                            3            5.   As a result of the many DivX innovations relating to internet video and
                                            4   streaming media, consumer electronics (CE) companies have licensed DivX’s
                                            5   technologies and integrated them into more than one billion devices worldwide.
                                            6            6.   DivX’s investments in research and development for internet video led
                                            7   to technical innovations that shaped internet video as the world knows it today.
                                            8   DivX patented these inventions and today has a portfolio of over 300 issued patents
                                            9   and patent applications.
                                           10            7.   Today, Netflix is the world’s most successful video streaming
R OBINS K APLAN LLP




                                           11   business, delivering streaming video over the internet to more than 150 million
            A TTORNEYS A T L AW




                                           12   subscribers in countries around the world. Netflix’s video streaming success
                          L OS A NGELES




                                           13   depends upon the technical innovations developed and patented by DivX, including
                                           14   DivX technologies enabling:
                                           15                 •   a streaming ecosystem of many consumer devices;
                                           16                 •   efficient compression for high-quality video delivery and
                                           17                     playback;
                                           18                 •   efficient and effective DRM to protect video content from
                                           19                     unauthorized use and copying; and
                                           20                 •   video playback features that make internet video easier and more
                                           21                     enjoyable for consumers to access.
                                           22   Without these DivX innovations, Netflix would not enjoy the success that it does
                                           23   today.
                                           24            8.   DivX brings this lawsuit to seek fair compensation from Netflix for its
                                           25   unauthorized and unlicensed use of DivX’s patented technology.
                                           26
                                           27
                                           28
                                                                                         -3-
                                                                                                                       COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 4 of 128 Page ID #:4



                                            1                              NATURE OF THE ACTION
                                            2         9.     This complaint alleges patent infringement. DivX alleges that Netflix
                                            3   has infringed and continues to infringe, directly and/or indirectly, eight DivX
                                            4   patents: U.S. Patent Nos. 7,295,673 (the “’673 patent”), 8,139,651 (the “’651
                                            5   patent”), 8,472,792 (the “’792 patent”), 9,184,920 (the “’920 patent”), 9,270,720
                                            6   (the “’720 patent”), 9,998,515 (the “’515 patent”), 10,212,486 (the “’486 patent”),
                                            7   and 10,225,588 (the “’588 patent”), copies of which are attached as Exhibits 1-8
                                            8   (collectively, the “DivX Patents”).
                                            9         10.    The DivX Patents cover foundational internet video streaming
                                           10   technologies for delivering secure digital video content to a variety of consumer
R OBINS K APLAN LLP




                                           11   electronic devices and enabling content viewing on those devices. These
            A TTORNEYS A T L AW




                                           12   technologies are necessary for Netflix to deliver the viewing experience that its
                          L OS A NGELES




                                           13   users expect and to obtain and distribute content for its streaming service. The
                                           14   DivX Patents disclose technologies that enable many benefits, including:
                                           15                •   receipt and playback of streaming digital video on a wide variety
                                           16                    of consumer electronic devices;
                                           17                •   high-quality video playback, including 4K high-resolution video,
                                           18                    without stalls;
                                           19                •   robust and efficient DRM; and
                                           20                •   features that improve user experience, including trick play and fast
                                           21                    start.
                                           22         11.    Netflix directly infringes the DivX Patents by making, using, offering
                                           23   to sell, selling, and/or importing into the United States internet video streaming
                                           24   technology, software, and services that practice the inventions claimed in the DivX
                                           25   Patents.
                                           26         12.    Netflix indirectly infringes at least seven of the DivX Patents by
                                           27   inducing its consumer end-users to directly infringe those DivX Patents. Netflix
                                           28   induces infringement by providing software (the Netflix application) that, when
                                                                                         -4-
                                                                                                                        COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 5 of 128 Page ID #:5



                                            1   used by consumers or other content viewers to stream digital video to televisions,
                                            2   personal computers, phones, tablets, and other devices, as directed and intended by
                                            3   Netflix, causes those users to make, use, and practice the inventions claimed in the
                                            4   DivX Patents.
                                            5             13.   DivX seeks damages and other relief for Netflix’s infringement of the
                                            6   DivX Patents.
                                            7                                        THE PARTIES
                                            8             14.   DivX is a Delaware limited liability company. Its principal place of
                                            9   business is 4350 La Jolla Village Drive, Suite 950, San Diego, California, 92122.
                                           10   DivX owns patents covering foundational internet video streaming technologies,
R OBINS K APLAN LLP




                                           11   including those asserted here.
            A TTORNEYS A T L AW




                                           12             15.   Netflix is a Delaware corporation.1 Its principal place of business and
                          L OS A NGELES




                                           13   global headquarters is at 100 Winchester Circle, Los Gatos, California, 95032. 2
                                           14             16.   Upon information and belief, Netflix maintains an office in Los
                                           15   Angeles, California, that employs about 800 employees. According to Netflix’s
                                           16   website, the Los Angeles office “is the entertainment hub for Netflix with teams
                                           17   such as Content, Legal, Marketing & Publicity and is located on the Sunset
                                           18   Bronson Studio Lot where a variety of Netflix content is created.” 3
                                           19             17.   Upon information and belief, Netflix is the global leader in streaming
                                           20   digital video content, which includes films, television series, and other video
                                           21   content. Upon information and belief, Netflix designs, operates, tests, manufactures,
                                           22   uses, offers for sale, sells, and/or imports into the United States—including into the
                                           23
                                           24
                                                1
                                                 Netflix, Inc., 2017 10-K, available at
                                           25
                                                https://www.sec.gov/Archives/edgar/data/1065280/000106528018000069/q4nflx20
                                           26   1710k.htm.
                                                2
                                           27       Id.
                                                3
                                           28       https://jobs.netflix.com/locations/los-angeles-california.

                                                                                           -5-
                                                                                                                          COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 6 of 128 Page ID #:6



                                            1   Central District of California—internet video streaming software and services that
                                            2   generate billions of dollars of revenue for Netflix each year.
                                            3                                JURISDICTION AND VENUE
                                            4             18.    This is an action for patent infringement under the Patent Laws of the
                                            5   United States, 35 U.S.C. § 1 et seq., over which this Court has subject matter
                                            6   jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1338(a).
                                            7             19.    This Court has both general and specific jurisdiction over Netflix
                                            8   because Netflix has committed acts within the Central District of California giving
                                            9   rise to this action and has established minimum contacts with this forum such that
                                           10   the exercise of jurisdiction over Netflix would not offend traditional notions of fair
R OBINS K APLAN LLP




                                           11   play and substantial justice. Defendant Netflix, directly and through subsidiaries
            A TTORNEYS A T L AW




                                           12   and intermediaries (including distributors, retailers, franchisees and others), has
                          L OS A NGELES




                                           13   committed and continues to commit acts of patent infringement in this District, by,
                                           14   among other things, making, using, testing, selling, licensing, importing and/or
                                           15   offering for sale/license products and services that infringe the DivX Patents.
                                           16             20.    Venue is proper in this district and division under 28 U.S.C.
                                           17   §§ 1391(b)-(d) and 1400(b) because Netflix has committed acts of infringement in
                                           18   the Central District of California and has a regular and established physical place of
                                           19   business and employees in the Central District of California, in Los Angeles. At its
                                           20   Los Angeles facility, Netflix employs technical engineers in many disciplines,
                                           21   including cloud and platform engineering, information security, data engineering
                                           22   and infrastructure, product engineering, and data science and analytics.4
                                           23                                 FACTUAL BACKGROUND
                                           24   I.        DivX
                                           25             21.    Established in 2000, DivX pioneered the delivery of high-quality
                                           26   digital video content to consumers over the internet. Among other things, DivX has
                                           27
                                                4
                                           28       Id.

                                                                                            -6-
                                                                                                                           COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 7 of 128 Page ID #:7



                                            1   invented technologies for video compression, transmission, playback, and security
                                            2   that enable distribution of high-quality video over the internet for playback on a
                                            3   wide variety of consumer devices.
                                            4            22.   DivX distributes consumer software implementing its technologies,
                                            5   and licenses its software to CE manufacturers. DivX has licensed and integrated its
                                            6   software into more than one billion consumer electronic devices. Consumers have
                                            7   downloaded DivX’s software more than one billion times. DivX continues to invest
                                            8   in research and development for internet video streaming innovations today.
                                            9            A.    DivX’s Origin
                                           10            23.   In 1999, Jérôme Rota, a compositing infographist and video engineer,
R OBINS K APLAN LLP




                                           11   wanted to compress digital video files in order to be able to share them over the
            A TTORNEYS A T L AW




                                           12   internet.
                          L OS A NGELES




                                           13            24.   Frustrated with the restrictions and limitations of existing digital video
                                           14   technologies, Mr. Rota created code enabling the MPEG-4 (Moving Picture Experts
                                           15   Group Phase 4 Standard) video codec to be used in a more open way. Mr. Rota
                                           16   modified the MPEG-4 codec for use outside of Windows Media Player (.asf-
                                           17   restricted implementation), enabling it in .avi (audio video interleaved) formatted
                                           18   files.
                                           19            25.   Mr. Rota distributed this code for free online, using the moniker
                                           20   “DivX ;-)”—a play on the now-defunct Circuit City’s Digital Video Express DVD
                                           21   service. The DivX ;-) code proved popular and soon became synonymous with how
                                           22   to compress digital video content.
                                           23            26.   Around that same time, Jordan Greenhall, a former Mp3.com
                                           24   executive, learned of the DivX ;-) code. He wanted to create a company around this
                                           25   disruptive technology and be the first to market technology that enabled the
                                           26   efficient transfer and distribution of high-quality digital video content over the
                                           27   internet.
                                           28
                                                                                           -7-
                                                                                                                           COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 8 of 128 Page ID #:8



                                            1          27.    Mr. Greenhall contacted Mr. Rota in March 2000 and the two began to
                                            2   build a team of software engineers. Around September 2000, Mr. Greenhall and
                                            3   others co-founded DivXNetworks, Inc., the predecessor business of plaintiff DivX,
                                            4   LLC.
                                            5          28.    DivX’s initial goal was to build an internet video solution—or, perhaps
                                            6   more accurately, an internet video revolution. It identified two ways to achieve its
                                            7   early goal: (1) distribute software, including a video codec, to consumers to make it
                                            8   easier to use and share video with each other over the internet; and (2) create a
                                            9   system for video delivery over the internet from a server to multiple users, later
                                           10   called the DivX Open Video System (OVS). Thus, DivX set off to create a
R OBINS K APLAN LLP




                                           11   mechanism for encoding digital video content for easy distribution via the internet.
            A TTORNEYS A T L AW




                                           12          B.     The DivX Software
                          L OS A NGELES




                                           13          29.    DivX recognized that consumers wanted accessible, high-quality
                                           14   digital video content. To satisfy this demand, DivX created a new implementation
                                           15   of the MPEG-4 video standard. In 2001, after starting from scratch, DivX released
                                           16   the DivX Codec 4.0 to replace the earlier DivX ;-) code. A “codec” is a computer
                                           17   program for encoding—that is, compressing—and decoding digital video files.
                                           18   Over the next decade, DivX released numerous new versions of the DivX Codec
                                           19   (collectively, the “DivX Software”).
                                           20          30.    The DivX Software functioned like a master translator for digital video
                                           21   files, allowing for variations in codecs, containers, and playback across different
                                           22   file types on different devices. It allowed consumers to compress, decode, and play
                                           23   back digital video using a standard program.
                                           24          31.    DivX offered its DivX Software for free. At the same time, access to
                                           25   and use of digital video became more widespread as computing power increased.
                                           26   These factors led to widespread adoption of the DivX Software and a large base of
                                           27   DivX users.
                                           28
                                                                                         -8-
                                                                                                                        COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 9 of 128 Page ID #:9



                                            1         32.    The DivX Software, in its latest form, combines the DivX Codec,
                                            2   video player, and video converter into what is known as the DivX “Consumer
                                            3   Bundle.” DivX offers the Consumer Bundle for free to allow consumers to continue
                                            4   to enjoy high-quality video playback (via the DivX Player), to convert video (via
                                            5   the DivX Converter), and to cast media from a computer to a TV (via the DivX
                                            6   Media Server). DivX also sells a “DivX Pro” version of the DivX Software, which
                                            7   includes additional advanced features.
                                            8         C.     The DivX OVS
                                            9         33.    Around November 2000, Mr. Greenhall hired Eric Grab to lead a team
                                           10   of engineers focused on building an online video consumer service and application
R OBINS K APLAN LLP




                                           11   called the Open Video System (“OVS”) that would allow protected digital video
            A TTORNEYS A T L AW




                                           12   content to travel over the internet.
                          L OS A NGELES




                                           13         34.    Mr. Grab is a named inventor on the ’673, ’920, and ’588 patents.
                                           14         35.    In 2001, DivX launched the DivX OVS, which could ingest, store,
                                           15   protect, transmit, and authenticate secure digital video content. Consumers could
                                           16   access content using DivX OVS, through the DivX Player.
                                           17         36.    The DivX OVS was one of the world’s first MPEG-4 full-screen
                                           18   internet video playback systems with state-of-the-art compression capabilities. It
                                           19   allowed the first DVD-like quality digital video content to securely travel over the
                                           20   internet.
                                           21         37.    The DivX OVS enabled companies possessing video content, such as
                                           22   studios—the content holders—to allow consumers to download and play back
                                           23   videos using the DivX OVS. DivX allowed content holders and distributors to build
                                           24   internet video websites using DivX Software to support the backend system and
                                           25   video playback.
                                           26
                                           27
                                           28
                                                                                         -9-
                                                                                                                       COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 10 of 128 Page ID #:10



                                             1         D.     Meeting Competing Needs: The DivX Internet Video Ecosystem
                                             2                and the DivX DRM
                                             3         38.    As the DivX Software and the DivX OVS gained popularity in the
                                             4   market, DivX’s continued growth depended on its ability to balance competing
                                             5   needs among (1) content holders, (2) CE manufacturers, and (3) consumers.
                                             6   Content holders demanded better security, CE manufacturers demanded better
                                             7   performance, and consumers demanded greater accessibility and improved user
                                             8   experience—in particular, the ability to watch video on devices other than personal
                                             9   computers, such as televisions (and later, smartphones and tablets).
                                            10         39.    Content holders (including studios) demanded additional content
R OBINS K APLAN LLP




                                            11   protection before agreeing to license the DivX OVS. To put the studios at ease,
            A TTORNEYS A T L AW




                                            12   DivX invested substantial resources in developing state-of-the-art content
                          L OS A NGELES




                                            13   protection technology. From 2000 to 2005, DivX met with many studios about
                                            14   content distribution, including Disney, Warner Bros., Sony, Universal, and
                                            15   Paramount Pictures.
                                            16         40.    DivX created a system, with input from the studios and CE
                                            17   manufacturers, that met the studios’ needs for security and solved the problems
                                            18   associated with internet delivery of secure studio content to CE devices and
                                            19   personal computers (PCs). The DivX DRM technology evolved to solve these
                                            20   problems. The DivX DRM established an elegant system that allowed each content
                                            21   holder to authorize playback of its content on multiple manufacturers’ devices.
                                            22         41.    DivX’s role in operating the DRM allowed DivX to focus on quality,
                                            23   standardization, and optimization.
                                            24         42.    Leading content distributors responded to DivX’s technology.
                                            25   Throughout the mid-2000s, DivX was approached by several companies to discuss
                                            26   using DivX’s technology to power online video content delivery platforms. Those
                                            27   companies included Blockbuster, Netflix, Amazon, and others.
                                            28
                                                                                        - 10 -
                                                                                                                        COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 11 of 128 Page ID #:11



                                             1           E.    DivX’s Stage6 Platform
                                             2           43.   In 2006, DivX launched Stage6, an internet streaming platform and
                                             3   HTTP-based website for high-resolution user-generated and professional video. The
                                             4   platform incorporated DivX’s proprietary technologies. This type of platform went
                                             5   on to become the core of adaptive bitrate streaming (ABS) systems.
                                             6           44.   Stage6 provided internet video users with a higher-resolution
                                             7   alternative to platforms like YouTube. Upon information and belief, at that time
                                             8   Stage6 was the only platform supporting high-resolution video. It allowed users to
                                             9   upload, share, and view high-resolution videos with DivX’s Software. Stage6
                                            10   allowed for uploading of much larger video files than platforms like YouTube;
R OBINS K APLAN LLP




                                            11   therefore, users could upload and share much larger video files. DivX made
            A TTORNEYS A T L AW




                                            12   significant investments in bandwidth to facilitate this user experience.
                          L OS A NGELES




                                            13           45.   Even in 2007, Stage6 supported streaming of 720p and 1080p high-
                                            14   definition video. The quality of the high-resolution video playback on Stage6
                                            15   surprised reviewers, with one commenting “DivX has clearly got something right
                                            16   with web playback of higher-resolution video!”5
                                            17           46.   Stage6 enjoyed rapid user traffic growth, and by January 2008, it had
                                            18   over 10,000,000 monthly views. However, increased traffic resulted in increased
                                            19   bandwidth costs to DivX; DivX shut down Stage6 in February 2008 to focus its
                                            20   human resources and capital on the core DivX businesses.
                                            21           F.    DivX’s CE Software & Certification Program
                                            22           47.   Beginning around 2002, CE manufacturers began receiving requests
                                            23   from consumers to implement functionality to enable playback of DivX video files.
                                            24           48.   CE manufacturers reached out to DivX to discuss OVS technology
                                            25   implementation in CE devices.
                                            26
                                            27
                                                 5
                                            28       DivX Stage6 (beta)—the high-def rival to YouTube, Hexus.net, May 1, 2007.

                                                                                         - 11 -
                                                                                                                            COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 12 of 128 Page ID #:12



                                             1         49.     To meet CE manufacturers’ needs—driven by consumer demand—
                                             2   DivX created a CE software development kit (“SDK”) that would allow DVD
                                             3   players and other media players to play DivX files (on CD, DVD, USB, or
                                             4   network) while incorporating a secure DRM protocol.
                                             5         50.     DivX began testing CE devices to determine whether they could
                                             6   successfully use the DivX SDK to play DivX files. This testing matured into the
                                             7   DivX Certification Program. DivX developed Certification Test Kits (“CTKs”) for
                                             8   CE manufacturers to certify their licensed devices.
                                             9         51.     DivX Certification was valuable to CE manufacturers, who could use
                                            10   the certification to demonstrate to consumers that their devices could play DivX
R OBINS K APLAN LLP




                                            11   files as well as a broad range of other video files. DivX also ensured that its video
            A TTORNEYS A T L AW




                                            12   files would play on a wide range of devices by requiring its CE SDK licensees, also
                          L OS A NGELES




                                            13   known as DivX Partners, to certify their devices using the CTKs.
                                            14         52.     DivX licensed its technology in the DivX SDKs through various DivX
                                            15   Profiles, including DivX Home Theater, DivX HD, DivX Plus HD, DivX HEVC
                                            16   Ultra HD, DivX Plus Streaming, DivX Mobile, and DivX Mobile Theater.
                                            17         53.     DivX has integrated its technology into more than one billion
                                            18   consumer electronic devices via the DivX SDKs.
                                            19         54.     To this day, DivX has numerous CE licensees for its SDKs and CTKs,
                                            20   including leading digital television, smartphone, in-car video device, DVD / Blu-
                                            21   ray disc, integrated circuit (IC), and original equipment manufacturers. DivX
                                            22   continues to invest in research and development to innovate in the area of video
                                            23   technology.
                                            24         55.     The DivX innovations relating to compression, playback, trick play,
                                            25   fast start, security, high quality, and easy access made video delivery to consumer
                                            26   electronics devices over the internet possible and is the foundation of streaming
                                            27   technology today.
                                            28
                                                                                         - 12 -
                                                                                                                         COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 13 of 128 Page ID #:13



                                             1              G.    Industry Interest in DivX’s Technologies
                                             2              56.   DivX’s internet video technologies attracted the interest of many
                                             3   companies, including Netflix, interested in launching video streaming services. In
                                             4   fact, Netflix expressed early interest in DivX’s technologies. Before Netflix
                                             5   launched its video streaming business, DivXNetworks (the DivX predecessor
                                             6   business) and Netflix engaged in discussions relating to DivX’s technologies. DivX
                                             7   and Netflix discussed whether Netflix would license or purchase technology from
                                             8   DivX, but ultimately did not reach any agreement through their discussions.
                                             9   II.        Netflix
                                            10              57.   Today, Netflix claims that it is “the world’s leading internet television
R OBINS K APLAN LLP




                                            11   network with over 117 million streaming memberships in over 190 countries
            A TTORNEYS A T L AW




                                            12   enjoying more than 140 million hours of TV shows and movies per day, including
                          L OS A NGELES




                                            13   original series, documentaries and feature films.” 6 It claims to be “a pioneer in the
                                            14   internet delivery of TV shows and movies.” 7 Since the launch of its streaming
                                            15   service, Netflix has “developed an ecosystem for internet-connected screens and
                                            16   [has] added increasing amounts of content that enable consumers to enjoy TV
                                            17   shows and movies directly on their internet-connected screens.” 8
                                            18              58.   Netflix began in 1997 as a DVD-by-mail service. 9 In 2007, Netflix
                                            19   launched its streaming video platform. 10
                                            20              59.   In 2007, Reed Hastings, Netflix CEO, stated, “We named our
                                            21
                                            22   6
                                                  Netflix, Inc., 2017 10-K, available at
                                            23   https://www.sec.gov/Archives/edgar/data/1065280/000106528018000069/q4nflx20
                                                 1710k.htm.
                                            24   7
                                                     Id.
                                            25   8
                                                     Id.
                                            26   9
                                                     Id.
                                            27   10
                                                      Id.
                                            28
                                                                                             - 13 -
                                                                                                                             COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 14 of 128 Page ID #:14



                                             1   company Netflix in 1998 because we believed internet-based movie rental
                                             2   represented the future, first as a means of improving service and selection, and then
                                             3   as a means of movie delivery.” “While mainstream consumer adoption of online
                                             4   movie watching will take a number of years due to content and technology hurdles,
                                             5   the time is right for Netflix to take the first step.”11
                                             6            60.   Netflix strives to deliver an ecosystem that is easy to use and supports
                                             7   many devices. For example, Netflix touts that it enables members to “watch
                                             8   anywhere, anytime, on thousands of devices.” 12 Further, “Netflix streaming
                                             9   software allows you to instantly watch content from Netflix through any internet-
                                            10   connected device that offers the Netflix app, including smart TVs, game consoles,
R OBINS K APLAN LLP




                                            11   streaming media players, set-top boxes, smartphones, and tablets.” 13
            A TTORNEYS A T L AW




                                            12            61.   The Netflix streaming ecosystem includes numerous playback devices
                          L OS A NGELES




                                            13   and operating systems. Netflix operates this ecosystem by hosting video content on
                                            14   servers, and distributing that content to many diverse devices through its
                                            15   distribution network. Users can access and play back video content on their devices
                                            16   by using the Netflix application. 14
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22   11
                                                      https://www.zdnet.com/article/netflix-watch-movies-on-your-pc/.
                                            23   12
                                                   https://help.netflix.com/en/node/412; Netflix, Inc., 2017 10-K, available at
                                            24   https://www.sec.gov/Archives/edgar/data/1065280/000106528018000069/q4nflx20
                                                 1710k.htm.
                                            25
                                                 13
                                                      https://help.netflix.com/en/node/412.
                                            26   14
                                                   https://www.slideshare.net/yunongx/going-faaster-functions-as-a-service-at-
                                            27   netflix?qid=f0f8ab80-cc1a-4ef4-a884-b55dd8dc213e&v=&b=&from_search=10;
                                            28   https://help.netflix.com/en/node/101653.

                                                                                            - 14 -
                                                                                                                           COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 15 of 128 Page ID #:15



                                             1
                                             2
                                             3
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9
                                            10
R OBINS K APLAN LLP




                                            11
            A TTORNEYS A T L AW




                                            12              62.   Netflix actively encourages the installation and use of its application
                          L OS A NGELES




                                            13   and service on consumer devices. Netflix has successfully pursued agreements with
                                            14   cable, satellite, and telecommunications operators to make Netflix’s service
                                            15   available through television set-top boxes. 15 Netflix also has entered agreements
                                            16   with other consumer electronics device manufacturers to make Netflix’s service
                                            17   available on those consumer devices.16 Those products include streaming media
                                            18   players, smart TVs, game consoles, Blu-ray players, smartphones and tablets, and
                                            19   personal computers. 17 Netflix further recommends, directly to consumers, certain
                                            20   consumer electronics devices preloaded with Netflix.18
                                            21              63.   Netflix employs storage, transcoding, and distribution techniques to
                                            22
                                            23   15
                                                   Netflix, Inc., 2017 10-K, available at
                                            24   https://www.sec.gov/Archives/edgar/data/1065280/000106528018000069/q4nflx20
                                                 1710k.htm.
                                            25   16
                                                      https://devices.netflix.com/en/.
                                            26   17
                                                      Id.
                                            27   18
                                                      https://devices.netflix.com/en/recommendedtv/2018/.
                                            28
                                                                                             - 15 -
                                                                                                                             COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 16 of 128 Page ID #:16



                                             1   optimize delivery of content at maximum quality and speed.19
                                             2
                                             3
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9
                                            10
R OBINS K APLAN LLP




                                            11
            A TTORNEYS A T L AW




                                            12
                          L OS A NGELES




                                            13
                                                            64.   Netflix claims that it provides efficient compression for high-quality
                                            14
                                                 video and continuous streaming. Netflix aims “to serve your favorite shows and
                                            15
                                                 movies at the best possible quality.” 20 It claims to do this by using “the video
                                            16
                                                 encoding technology” “to transform our video content into compressed
                                            17
                                                 bitstreams.” 21 According to Netflix, it is “regularly evaluating the performance of
                                            18
                                                 existing and upcoming video codecs and encoders. [It] select[s] the freshest and
                                            19
                                                 best encoding technologies so that you can savor our content.”22
                                            20
                                                            65.   Netflix has expanded its services to many countries beyond the United
                                            21
                                                 States, including to countries with slower wired and wireless networks. The
                                            22
                                            23
                                                 19
                                                   https://medium.com/refraction-tech-everything/how-netflix-works-the-hugely-
                                            24
                                                 simplified-complex-stuff-that-happens-every-time-you-hit-play-3a40c9be254b.
                                            25   20
                                                    https://medium.com/netflix-techblog/performance-comparison-of-video-coding-
                                            26   standards-an-adaptive-streaming-perspective-d45d0183ca95.
                                                 21
                                            27        Id.
                                                 22
                                            28        Id.

                                                                                            - 16 -
                                                                                                                            COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 17 of 128 Page ID #:17



                                             1   bandwidth restrictions of these networks require Netflix to provide efficient video
                                             2   compression to deliver its service without “buffering.” CEO Reed Hastings
                                             3   explained how Netflix wants to address this issue: “[s]ome of you are old enough to
                                             4   remember dial-up internet . . . now that seems like such a relic. Well, that’s what we
                                             5   want to make buffering . . . . We’re investing very heavily at many levels, on the
                                             6   network servers, on the interconnects with different [internet service providers]
                                             7   around the world, on the [video encoding] side so that the experience on mobile, on
                                             8   laptop, on the TV is just instant, there’s no delay and then that really changes your
                                             9   relationship with the service.” 23
                                            10              66.   Additionally, concerned with data caps (restrictions imposed by
R OBINS K APLAN LLP




                                            11   internet service providers on the transfer of data over their networks), Netflix
            A TTORNEYS A T L AW




                                            12   mitigates the potential trouble from data caps with encoding technology: “What
                          L OS A NGELES




                                            13   we’ve done is invest in the codex [sic], the video encoders, so that at a half a
                                            14   megabit, you get incredible picture quality on a four and five-inch screen. Now,
                                            15   we’re down in some cases to 300 kilobits and we’re hoping someday to be able to
                                            16   get to 200 kilobits for an amazing picture. So we’re getting more and more efficient
                                            17   at using operators’ bandwidth.” 24
                                            18              67.   Netflix operates encoding servers and a content delivery network in
                                            19   the United States. 25
                                            20              68.   Netflix touts that an advantage of its technology is adaptive bitrate
                                            21   streaming, which allows dynamic switching among video streams of different
                                            22
                                            23   23
                                                   https://www.fool.com/investing/2017/03/18/how-netflix-addresses-its-toughest-
                                            24   challenges.aspx.
                                                 24
                                            25        Id.
                                                 25
                                            26     Netflix, Inc., 2017 10-K, available at
                                                 https://www.sec.gov/Archives/edgar/data/1065280/000106528018000069/q4nflx20
                                            27   1710k.htm.
                                            28
                                                                                             - 17 -
                                                                                                                             COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 18 of 128 Page ID #:18



                                             1   qualities if bandwidth or performance capabilities change during playback. 26
                                             2              69.   Netflix relies upon DRM software for authorizing the playback of
                                             3   copyrighted material.27 Indeed, Netflix has said that it depends upon DRM
                                             4   technology to satisfy the requirements of both Netflix’s content suppliers and its
                                             5   device partners. 28
                                             6              70.   Netflix depends on the ability to obtain rights to and produce video
                                             7   content that users want to watch. 29 It explains that “[w]e are continuously
                                             8   improving our members’ experience by expanding our streaming content with a
                                             9   focus on a programming mix of content that delights our members.”30 Netflix
                                            10   competes for this content against both other video providers and other content
R OBINS K APLAN LLP




                                            11   providers.31
            A TTORNEYS A T L AW




                                            12              71.   Netflix’s success depends on differentiating its service from other
                          L OS A NGELES




                                            13   entertainment sources by offering superior technology and superior content. 32
                                            14
                                            15
                                            16
                                                 26
                                            17      https://medium.com/netflix-techblog/performance-comparison-of-video-coding-
                                                 standards-an-adaptive-streaming-perspective-d45d0183ca95;
                                            18   https://medium.com/netflix-techblog/optimized-shot-based-encodes-now-
                                            19   streaming-4b9464204830; https://medium.com/netflix-techblog/dynamic-
                                                 optimizer-a-perceptual-video-encoding-optimization-framework-e19f1e3a277f;
                                            20   https://en.wikipedia.org/wiki/Adaptive_bitrate_streaming.
                                            21   27
                                                      https://help.netflix.com/en/node/395.
                                            22   28
                                                   https://news.microsoft.com/2010/05/25/netflix-taps-microsoft-playready-as-its-
                                            23   primary-drm-technology-for-netflix-ready-devices-and-applications/.
                                                 29
                                                   Netflix, Inc., 2017 10-K, available at
                                            24
                                                 https://www.sec.gov/Archives/edgar/data/1065280/000106528018000069/q4nflx20
                                            25   1710k.htm.
                                                 30
                                            26        Id.
                                                 31
                                            27        Id.
                                                 32
                                            28        Id.

                                                                                            - 18 -
                                                                                                                            COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 19 of 128 Page ID #:19



                                             1                                  THE DIVX PATENTS
                                             2         72.    DivX solely owns all rights, titles, and interests in and to the DivX
                                             3   Patents, each described below.
                                             4   I.    The ’673 Patent
                                             5         73.    The ’673 patent, entitled “Method and System for Securing
                                             6   Compressed Digital Video,” was duly and legally issued on November 13, 2007,
                                             7   from a patent application filed July 8, 2003, with Eric W. Grab and Adam H. Li as
                                             8   the named inventors. The ’673 patent claims priority to U.S. Provisional
                                             9   Application No. 60/420,500, filed on October 23, 2002.
                                            10         74.    The inventions recited in the ’673 patent enable Netflix to stream
R OBINS K APLAN LLP




                                            11   video to a diverse array of consumer devices while protecting the video content
            A TTORNEYS A T L AW




                                            12   with secure encryption and decryption, allowing Netflix to both offer its service on
                          L OS A NGELES




                                            13   a diverse device ecosystem and provide high-quality video content. Specifically,
                                            14   the ’673 patent is directed to a partial frame encryption architecture that enables
                                            15   improved, more efficient streaming of encrypted video to any device, providing
                                            16   secure decryption without decoding.
                                            17         75.    The ’673 patent addresses a technical problem. Digital video files can
                                            18   be very large and therefore difficult to transmit over networks. Compressing those
                                            19   files “reduce[s] the bandwidth required to transmit digital video.” See, e.g., ’673
                                            20   patent, 1:46-49. But there is a tradeoff—modern compression and decompression
                                            21   techniques require a significant amount of processing power. See, e.g., id. at 1:63-
                                            22   2:9. Video files must also be secure to protect the content, which requires
                                            23   encrypting and decrypting the files—further increasing the processing power
                                            24   needed to play back video and increasing the cost and complexity of the playback
                                            25   device. The ’673 patent explains that a need existed for providing adequate security
                                            26   while also limiting the resources consumed during video decryption. See, e.g., id. at
                                            27   3:39-50.
                                            28
                                                                                         - 19 -
                                                                                                                         COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 20 of 128 Page ID #:20



                                             1         76.    The ’673 patent claims specific ways to solve this problem with secure
                                             2   compressed digital video content that requires less processing power to decrypt—
                                             3   specifically, selective partial frame encryption. The ’673 patent describes creating a
                                             4   set of encrypted frames “by encrypting selected parts of selected frames of the
                                             5   sequence of frames in accordance with a frame encryption function” and generating
                                             6   “frame decryption information necessary to decrypt the set of encrypted frames.”
                                             7   See, e.g., id. at 3:59-63; see also 3:66-4:2; 5:25-32.
                                             8         77.    In particular, claim 1 of the ’673 patent recites generating, storing, and
                                             9   using a frame encryption key and generating frame decryption information to
                                            10   produce a protected stream of compressed video content. ’673 patent, claim 1.
R OBINS K APLAN LLP




                                            11   Claim 1 recites a novel solution of synchronizing decryption information with
            A TTORNEYS A T L AW




                                            12   encrypted frames for frame-based encryption to provide secure digital video while
                          L OS A NGELES




                                            13   reducing processing resources consumed during decryption in a manner that was
                                            14   not well-understood, routine, or conventional at the time of the ’673 patent. Id.
                                            15   II.   The ’651 Patent
                                            16         78.    The ’651 patent, entitled “Video Deblocking Filter,” was duly and
                                            17   legally issued on March 20, 2012, from a patent application filed May 26, 2010,
                                            18   with Cheng Huang as the named inventor. The ’651 patent claims priority to U.S.
                                            19   Provisional Application No. 60/611,513, filed on September 20, 2005.
                                            20         79.    The inventions recited in the ’651 patent allow Netflix’s users to
                                            21   stream high-resolution 4K content with smooth playback and without flaws in the
                                            22   video. Specifically, the ’651 patent is directed to a multidimensional adaptive
                                            23   deblocking filter that allows for more efficient compression, creating a higher-
                                            24   quality 4K streaming video experience.
                                            25         80.    The ’651 patent addresses a technical problem. Compressing digital
                                            26   video to make it smaller comes with the downside of potentially losing visual
                                            27   information and degrading the quality of playback. See, e.g., ’651 patent, 1:27-34.
                                            28   To overcome this problem, a “deblocking filter” can be used by the computing
                                                                                          - 20 -
                                                                                                                          COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 21 of 128 Page ID #:21



                                             1   system when reconstructing compressed digital video to produce better image
                                             2   quality. See, e.g., id. at 1:29-34. However, multiple types of deblocking filters
                                             3   existed, and if the wrong one was applied by the computing system, the process
                                             4   could make the image quality worse, not better. See, e.g., id. at 1:48-49; 1:60-63;
                                             5   1:67-2:3. Selecting the appropriate filter to apply to a given video frame, therefore,
                                             6   is critical. Accordingly, a need existed for an improved method of accurately and
                                             7   efficiently selecting the appropriate deblocking filter to apply based on the digital
                                             8   video data itself.
                                             9          81.   The ’651 patent claims specific ways of solving this problem with
                                            10   improved methods of inspecting a boundary of a block of video data in a frame
R OBINS K APLAN LLP




                                            11   using a computing system and selecting the appropriate deblocking filter to apply to
            A TTORNEYS A T L AW




                                            12   produce the best visual result based on that data. See, e.g., id. at 7:65-8:5; 8:38-43.
                          L OS A NGELES




                                            13          82.   In particular, claim 1 of the ’651 patent recites identifying a block
                                            14   boundary, analyzing the boundary by inspecting pixels from multiple rows and
                                            15   multiple columns “that encompass pixels immediately adjacent to at least two sides
                                            16   of the block boundary and includes at least one pixel that is not immediately
                                            17   adjacent to the block boundary,” and selecting the appropriate filter. Id. at claim 1.
                                            18   Claim 1 recites a novel solution for more efficiently processing digital video data to
                                            19   improve the visual quality of the video in a manner that was not well-understood,
                                            20   routine, or conventional at the time of the ’651 patent.
                                            21   III.   The ’792 Patent
                                            22          83.   The ’792 patent, entitled “Multimedia Distribution System,” was duly
                                            23   and legally issued on June 25, 2013, from a patent application filed October 24,
                                            24   2005, with Abou Ul Aala Ahsan, Steve R. Bramwell, and Brian T. Fudge as the
                                            25   named inventors.
                                            26          84.   The inventions recited in the ’792 patent enable playback features that
                                            27   video streaming users expect, enjoy, and use to navigate digital video easily, and
                                            28   they improve the user experience by reducing delays in loading and playing a video
                                                                                          - 21 -
                                                                                                                           COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 22 of 128 Page ID #:22



                                             1   when it is selected by the user. Specifically, the ’792 patent is directed to providing
                                             2   an abridged video index that improves the user playback experience by enabling
                                             3   chunk-based adaptive bitrate streaming, “trick play,” and “fast start” functionality.
                                             4            85.   The ’792 patent addresses a technical problem. Originally, multimedia,
                                             5   like video, was transmitted over the internet with a single index for all the content
                                             6   in the multimedia file. As internet multimedia became more sophisticated and
                                             7   complex, the size of this index and the computing resources needed to process it
                                             8   increased. The process of obtaining the index therefore was time- and resource-
                                             9   consuming and either delayed the start of video playback for the user or prevented
                                            10   the user from using desirable technical playback features like seeking, fast-forward,
R OBINS K APLAN LLP




                                            11   and rewind. Accordingly, a need existed for an improved multimedia file format
            A TTORNEYS A T L AW




                                            12   and systems for generating, distributing, and decoding multimedia files with an
                          L OS A NGELES




                                            13   improved index structure that can enable desirable playback features while reducing
                                            14   the computing resources, and associated delays, required to obtain and process the
                                            15   index.
                                            16            86.   The ’792 patent claims a solution to this problem with an improved,
                                            17   novel index structure that solves the technical problems and resource-intensive
                                            18   computing issues associated with complex video files. See, e.g., ’792 patent, 15:10-
                                            19   16:36; 48:21-49:42. This technical solution enables desired video playback features
                                            20   like starting video immediately and the ability to fast forward, rewind, and skip
                                            21   scenes. See, e.g., id. at 16:16-29; 48:21-37.
                                            22            87.   In particular, claim 9 of the ’792 patent recites an encoder for encoding
                                            23   a multimedia file that comprises a memory including “a full index” and a processor
                                            24   configured to generate an “abridged index,” enabling trick play functionality and
                                            25   improved playback within the video file. Id. at claim 9. Claim 9 recites a novel
                                            26   solution for more efficiently processing multimedia files to enable desirable
                                            27   playback features in a manner that was not well-understood, routine, or
                                            28   conventional at the time of the ’792 patent.
                                                                                           - 22 -
                                                                                                                          COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 23 of 128 Page ID #:23



                                             1   IV.   The ’920 Patent
                                             2         88.    The ’920 patent, entitled “Federated Digital Rights Management
                                             3   Scheme Including Trusted Systems,” was duly and legally issued on November 10,
                                             4   2015, from a patent application filed February 18, 2014, with Eric W. Grab, Chris
                                             5   Russell, Francis Yee-Dug Chan, and Michael George Kiefer as the named
                                             6   inventors. The ’920 patent claims priority to U.S. Provisional Application No.
                                             7   60/782,215, filed on March 14, 2006.
                                             8         89.    The inventions recited in the ’920 patent allow Netflix to deliver video
                                             9   content securely to many different devices, supporting a large and diverse
                                            10   streaming device ecosystem. Specifically, the content security provided by the ’920
R OBINS K APLAN LLP




                                            11   inventions also allows Netflix to obtain and offer its users a library of high-quality
            A TTORNEYS A T L AW




                                            12   video content. The ’920 patent is directed to a DRM architecture that enhances
                          L OS A NGELES




                                            13   content security by binding active encryption keys to a user, allowing secure
                                            14   streaming.
                                            15         90.    The ’920 patent addresses a technical problem. Digital content must be
                                            16   protected to make sure that only those people who have paid for it can access it.
                                            17   See, e.g., ’920 patent, 1:25-29. This can be done by issuing “keys” to authorized
                                            18   users to unlock the content. See, e.g., id. at 1:29-31. Those keys can be incorporated
                                            19   in devices that play back video, but content providers want to share their keys with
                                            20   as few others as possible—including the device manufacturers. See, e.g., id. at 1:34-
                                            21   44. Accordingly, content providers needed a way to control access to digital content
                                            22   without involving the manufacturers of playback devices.
                                            23         91.    The ’920 patent solves this problem with systems and methods for
                                            24   decoding and playing back secure content on a variety of playback devices using
                                            25   multiple levels of content encryption, including encryption keys assigned to a
                                            26   specific user account. See, e.g., id. at 6:14-28; 10:44-11:27. Utilizing encryption
                                            27   keys assigned to users adds an additional level of security that improves the
                                            28   security of digital content compared to the prior art. See, e.g., id. at 10:44-11:27.
                                                                                          - 23 -
                                                                                                                           COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 24 of 128 Page ID #:24



                                             1         92.    In particular, claim 1 of the ’920 patent recites a method of decoding
                                             2   and decrypting encrypted content with multiple levels of encryption using a
                                             3   playback device on which an active user encryption key is stored. Id. at claim 1.
                                             4   The method includes decrypting the content using the active user encryption key,
                                             5   specific to the user. Claim 1 recites a novel solution for improving the security of
                                             6   digital content in a manner that was not well-understood, routine, or conventional at
                                             7   the time of the ’920 patent.
                                             8   V.    The ’720 Patent
                                             9         93.    The ’720 patent, entitled “Systems and Methods for Automatically
                                            10   Generating Top Level Index Files,” was duly and legally issued on February 23,
R OBINS K APLAN LLP




                                            11   2016, from a patent application filed July 21, 2014, with Jason Braness, Evan
            A TTORNEYS A T L AW




                                            12   Wallin, and Ederson Ferreira as the named inventors. The ’720 patent claims
                          L OS A NGELES




                                            13   priority to U.S. Provisional Application No. 61/529,403, filed on August 31, 2011.
                                            14         94.    The inventions recited in the ’720 patent enable Netflix to offer
                                            15   adaptive bitrate streaming services that perform smoothly and without stalls when
                                            16   switching among video streams of different resolution during playback on a user’s
                                            17   device. Specifically, the ’720 patent is directed to a playback server system that
                                            18   automatically generates a top-level index file tailored to a particular playback
                                            19   device that the playback device uses to request a streaming file, improving adaptive
                                            20   bitrate streaming.
                                            21         95.    The ’720 patent addresses a technical problem related to “adaptive
                                            22   bitrate streaming,” a popular digital video streaming method. “Adaptive bit rate
                                            23   streaming or adaptive streaming involves detecting the present streaming conditions
                                            24   . . . in real time and adjusting the quality of the streamed media accordingly.” See,
                                            25   e.g., ’720 patent, 1:30-45. Many different types of consumer devices can play back
                                            26   video delivered over the internet, including computers, mobile phones, Blu-ray
                                            27   players, television, and set-top boxes. See, e.g., id. at 9:1-8. All of these devices
                                            28   have different characteristics and technical capabilities for video playback. See,
                                                                                          - 24 -
                                                                                                                           COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 25 of 128 Page ID #:25



                                             1   e.g., id. at 7:55-62; 11:46-66; 12:20-31. Adaptive bitrate streaming further increases
                                             2   the complexity of digital video delivery by enabling the playback device to switch
                                             3   among different quality streams based on changes in device conditions. See, e.g., id.
                                             4   at 1:30-45; 12:20-31. Each playback device needs a separate index file for each
                                             5   piece of video content that a user will watch using adaptive bitrate streaming. See,
                                             6   e.g., id. at 12:20-40. The computing resources needed to compile and maintain a
                                             7   separate index for each combination of content and device make such a system
                                             8   infeasible. Further, using the same index for devices with different characteristics
                                             9   would produce poor playback, including video stalls, on many devices.
                                            10   Accordingly, a need existed for an efficient system to automatically generate index
R OBINS K APLAN LLP




                                            11   files for different playback devices for adaptive bitrate streaming based on device
            A TTORNEYS A T L AW




                                            12   characteristics in order to improve the performance of the computing devices
                          L OS A NGELES




                                            13   playing back video.
                                            14         96.    The ’720 patent claims a solution to this problem with systems and
                                            15   methods for automatically generating a top-level index file for a particular playback
                                            16   device and particular video content for use in adaptive bitrate streaming. The ’720
                                            17   patent describes filtering the streams associated with requested content using
                                            18   criteria specific to the playback device, to generate a top-level index file. See, e.g.,
                                            19   id. at 2:24-28. The “top level index is a file that describes the location and content
                                            20   of container files containing streams of media (for example, audio, video, metadata,
                                            21   and subtitles) that can be utilized by the playback device to stream and playback
                                            22   content.” See, e.g., id. at 6:39-43. The playback server system filters the streams
                                            23   based on playback device capabilities, information associated with the user account,
                                            24   or other rules defined by the content owner. See, e.g., id. at 6:50-55. The playback
                                            25   server system then sends the top-level index file to the playback device for use in
                                            26   adaptive bitrate streaming for improved performance.
                                            27         97.    In particular, claim 1 of the ’720 patent recites a specific way to
                                            28   generate a top-level index file for adaptive bitrate streaming tailored to a specific
                                                                                          - 25 -
                                                                                                                            COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 26 of 128 Page ID #:26



                                             1   playback device. Id. at claim 1. The playback server system generates the top-level
                                             2   index file based on capabilities of the device, and sends the index to the playback
                                             3   device, which can use the index “to determine which assets to request for playback
                                             4   on the device”—for more efficient adaptive bitrate streaming specific to the
                                             5   technical capabilities of a particular playback device. Claim 1 recites a novel
                                             6   solution for improving the performance of adaptive bitrate streaming in a manner
                                             7   that was not well-understood, routine, or conventional at the time of the ’720
                                             8   patent.
                                             9   VI.   The ’515 Patent
                                            10         98.    The ’515 patent, entitled “Systems and Methods for Automatically
R OBINS K APLAN LLP




                                            11   Generating Top Level Index Files,” was duly and legally issued on June 12, 2018,
            A TTORNEYS A T L AW




                                            12   from a patent application filed January 28, 2016, with Jason Braness, Evan Wallin,
                          L OS A NGELES




                                            13   and Ederson Ferreira as the named inventors. The ’515 patent claims priority to
                                            14   U.S. Provisional Application No. 61/529,403, filed on August 31, 2011.
                                            15         99.    The inventions recited in the ’515 patent enable Netflix to offer
                                            16   adaptive bitrate streaming services that perform smoothly and without stalls when
                                            17   switching among video streams of different resolution during playback on a user’s
                                            18   device. Specifically, the ’515 patent is directed to a playback server system that
                                            19   automatically generates a top-level index file tailored to a particular playback
                                            20   device that the playback device uses to request a streaming file, improving adaptive
                                            21   bitrate streaming.
                                            22         100. The ’515 patent shares a specification with the ’720 patent and thus
                                            23   addresses the corresponding technical problem related to adaptive bitrate streaming
                                            24   for a diverse device ecosystem with many different kinds of devices and
                                            25   corresponding technical capabilities. See, e.g., ’515 patent, 1:30-45; 8:2-9; 9:17-23;
                                            26   11:65-12:16; 12:40-60; see also supra ¶ 95.
                                            27         101. The ’515 patent claims a solution to the problem with systems and
                                            28   methods for automatically generating a top-level index file for a particular playback
                                                                                         - 26 -
                                                                                                                         COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 27 of 128 Page ID #:27



                                             1   device for use in adaptive bitrate streaming, based on the device’s specific
                                             2   attributes, including the type of device. See, e.g., id. at 11:40-46; see also supra
                                             3   ¶ 96.
                                             4           102. In particular, claim 1 of the ’515 patent recites a specific way to
                                             5   generate a top-level index file for adaptive bitrate streaming tailored to a specific
                                             6   playback device. Id. at claim 1. The playback server system generates the top-level
                                             7   index file based on the type of the device and software version loaded on the
                                             8   device, and sends the index to the playback device—for more efficient adaptive
                                             9   bitrate streaming specific to the technical capabilities of a particular playback
                                            10   device. Claim 1 recites a novel solution for improving the performance of adaptive
R OBINS K APLAN LLP




                                            11   bitrate streaming in a manner that was not well-understood, routine, or conventional
            A TTORNEYS A T L AW




                                            12   at the time of the ’515 patent.
                          L OS A NGELES




                                            13   VII. The ’486 Patent
                                            14           103. The ’486 patent, entitled “Elementary Bitstream Cryptographic
                                            15   Material Transport Systems and Methods,” was duly and legally issued on February
                                            16   19, 2019, from a patent application filed June 6, 2017, with Francis Yee-Dug Chan,
                                            17   Kourosh Soroushian, and Andrew Jeffrey Wood as the named inventors. The ’486
                                            18   patent claims priority to U.S. Provisional Application No. 61/266,982, filed on
                                            19   December 4, 2009.
                                            20           104. The inventions recited in the ’486 patent enable Netflix to improve the
                                            21   security of its video streaming system, allowing it to obtain high-quality content
                                            22   from content providers and to trust in the security of its own, home-grown content.
                                            23   Specifically, the ’486 patent is directed to a content security architecture that
                                            24   deciphers frame keys within a secure video decoder, efficiently enhancing content
                                            25   security.
                                            26           105. The ’486 patent addresses a technical problem. It explains that content
                                            27   providers need to make sure that only authorized users can access and play back
                                            28   digital content. See, e.g., ’486 patent, 1:31-35. This is a particular problem when the
                                                                                          - 27 -
                                                                                                                           COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 28 of 128 Page ID #:28



                                             1   content is transmitted over connections that are not secure and can be intercepted.
                                             2   See, e.g., id. at 1:53-59. Accordingly, a need existed to improve the distribution of
                                             3   digital content to enhance security of content that may be transmitted over an
                                             4   unsecured connection, while enabling efficient access to the content for the correct
                                             5   users.
                                             6            106. The ’486 patent claims a solution to this problem with specific ways to
                                             7   transmit “encrypted multimedia content over an unsecured connection” to improve
                                             8   security and enable efficient distribution and playback of multimedia content. See,
                                             9   e.g., id. at 1:28-29. The ’486 inventions “do not secure the transmission but rather
                                            10   secure the data being transmitted via the unsecured connection.” See, e.g., id. at
R OBINS K APLAN LLP




                                            11   5:29-40. The inventions accomplish this by ciphering decryption key information in
            A TTORNEYS A T L AW




                                            12   the multimedia data, and not deciphering those keys to decrypt the multimedia until
                          L OS A NGELES




                                            13   the data is at the decoder and no longer being transmitted. See, e.g., id.; see also
                                            14   6:53-7:5. As a result, “by allowing the decryption to occur on the decoder the
                                            15   bitstream is protected even if the connection is compromised and an unauthorized
                                            16   component or process intercepts the bitstream.” See, e.g., id. at 5:37-40.
                                            17            107. In particular, claim 1 of the ’486 patent recites “deciphering a frame
                                            18   key” for a partially encrypted video frame on the playback device, and “decrypting
                                            19   the encrypted portion of each partially encrypted frame based upon the frame key.”
                                            20   Id. at claim 1. That is, the keys necessary to decrypt the video are protected until
                                            21   they are deciphered on the device. The invention recited in claim 1 solves the
                                            22   problem of enhancing multimedia content security by deciphering frame keys
                                            23   within a secure video decoder in a manner that was not well-understood, routine, or
                                            24   conventional at the time of the ’486 patent.
                                            25   VIII. The ’588 Patent
                                            26            108. The ’588 patent, entitled “Playback Devices and Methods for Playing
                                            27   Back Alternative Streams of Content Protected Using a Common Set of
                                            28   Cryptographic Keys,” was duly and legally issued on March 5, 2019, from a patent
                                                                                          - 28 -
                                                                                                                          COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 29 of 128 Page ID #:29



                                             1   application filed September 19, 2018, with Michael George Kiefer, Eric William
                                             2   Grab, and Jason Braness as the named inventors. The ’588 patent claims priority to
                                             3   U.S. Provisional Application No. 61/530,305, filed on September 1, 2011.
                                             4         109. The inventions recited in the ’588 patent enable Netflix to offer its
                                             5   users an improved experience for adaptive bitrate streaming while maintaining the
                                             6   content security that it and other content providers require to make video content
                                             7   available over the internet. Specifically, the ’588 patent is directed to a DRM
                                             8   architecture that uses common frame encryption keys to encode alternate video
                                             9   streams, reducing playback stalls and improving performance during adaptive
                                            10   bitrate streaming.
R OBINS K APLAN LLP




                                            11         110. The ’588 patent addresses a technical problem. “In many instances,
            A TTORNEYS A T L AW




                                            12   content is divided into multiple streams,” and “some streams can be encoded as
                          L OS A NGELES




                                            13   alternative streams that are suitable for different network connection bandwidths.”
                                            14   See, e.g., ’588 patent, 1:45-58. In adaptive bitrate streaming, “the source media is
                                            15   encoded at multiple bitrates and the playback device or client switches between
                                            16   streaming the different encodings depending on available resources.” See, e.g., id.
                                            17   at 1:59-67. Prior to the ’588 invention, each stream used different cryptographic
                                            18   information for authorizing secure playback. See, e.g., id. at 8:37-61; 9:65-10:31.
                                            19   Storing and processing cryptographic information for each stream requires more
                                            20   computing resources and increases the cost and complexity of the playback device,
                                            21   and it can also result in stalls and delays when switching among video streams with
                                            22   different bitrates. See, e.g., id. Accordingly, a need existed for a more efficient and
                                            23   high-performance DRM implementation for adaptive bitrate streaming that would
                                            24   reduce the computer memory consumed by cryptographic information and reduce
                                            25   the time and computing resources consumed by playback devices when switching
                                            26   among video streams having different bitrates.
                                            27         111. The ’588 patent claims a solution to this problem with specific ways to
                                            28   reduce the computer memory and other resources consumed by cryptographic
                                                                                          - 29 -
                                                                                                                          COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 30 of 128 Page ID #:30



                                             1   information during adaptive bitrate streaming. With the ’588 invention, “each of the
                                             2   alternative streams of protected content are encrypted using common cryptographic
                                             3   information.” See, e.g., id. at Abstract; see also id. at 2:66-3:30; 8:37-61; 9:65-
                                             4   10:31. The ’588 invention allows an adaptive bitrate streaming system to switch
                                             5   among video streams having different bitrates more efficiently, consuming fewer
                                             6   computing resources and avoiding interruptions in video playback, improving the
                                             7   performance of the computing system.
                                             8         112. In particular, claim 1 of the ’588 patent recites a “top level index file
                                             9   identifying a plurality of alternative streams of protected video,” “wherein each of
                                            10   the alternative streams of protected video includes partially encrypted video frames
R OBINS K APLAN LLP




                                            11   that are encrypted using a set of common keys comprising at least one key.” Id. at
            A TTORNEYS A T L AW




                                            12   claim 1. Claim 1 solves the problem of inefficient and low-performance video
                          L OS A NGELES




                                            13   playback caused by the use of different cryptographic information for each video
                                            14   stream in an adaptive bitrate streaming service in a manner that was not well-
                                            15   understood, routine, or conventional at the time of the ’588 patent.
                                            16                          NETFLIX’S INTERNAL TESTING
                                            17         113. Upon information and belief, Netflix tests its software application and
                                            18   video streaming service on CE devices to confirm that the application and service
                                            19   work properly before releasing them to users.
                                            20         114. Upon information and belief, device testing is important to Netflix’s
                                            21   success. Device testing allows Netflix to ensure that its application and service
                                            22   operate seamlessly on Netflix-compatible devices—a large ecosystem. Netflix’s
                                            23   testing further ensures that iterative versions, updates, and subsequent releases of
                                            24   the application and service remain compatible and operable with consumer devices.
                                            25         115. Netflix has acknowledged the importance of device testing. “As part of
                                            26   the Netflix SDK team, our responsibility is to ensure the new release version of the
                                            27   Netflix application is thoroughly tested to its highest operational quality before
                                            28   deploying onto gaming consoles and distributing as an SDK (along with a reference
                                                                                          - 30 -
                                                                                                                          COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 31 of 128 Page ID #:31



                                             1   application) to Netflix device partners; eventually making its way to millions of
                                             2   smart TV’s and set top boxes (STB’s). Overall, our testing is responsible for the
                                             3   quality of Netflix running on millions of gaming consoles and internet connected
                                             4   TV’s/STB’s.” 33
                                             5              116. Netflix has tested its application and service on, for example, Xbox
                                             6   360, PlayStation 3, and PlayStation 4. For example, shown below are photographs
                                             7   provided by Netflix of Xbox 360 game consoles operating in an automated internal
                                             8   Netflix test environment: 34
                                             9
                                            10
R OBINS K APLAN LLP




                                            11
            A TTORNEYS A T L AW




                                            12
                          L OS A NGELES




                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26   33
                                                   https://medium.com/netflix-techblog/automated-testing-on-devices-
                                            27   fc5a39f47e24.
                                                 34
                                            28        Id.

                                                                                            - 31 -
                                                                                                                           COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 32 of 128 Page ID #:32



                                             1
                                             2
                                             3
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9
                                            10
R OBINS K APLAN LLP




                                            11
            A TTORNEYS A T L AW




                                                            117. As of August 10, 2016, Netflix employees estimated that the Netflix
                                            12
                          L OS A NGELES




                                                 ecosystem ran approximately 20,000 test cases per day. 35
                                            13
                                                            118. Upon information and belief, Netflix directly infringes the DivX
                                            14
                                                 Patents during Netflix’s internal testing of its application and video streaming
                                            15
                                                 service on consumer devices.
                                            16
                                                            119. Upon information and belief, Netflix’s internal testing enables Netflix
                                            17
                                                 to deliver its application and service in the United States and worldwide.
                                            18
                                                            120. Upon information and belief, Netflix tests the DRM technologies that
                                            19
                                                 it employs to protect the security of the video content that it licenses from third
                                            20
                                                 parties, including studios, and that it produces itself. 36 Upon information and belief,
                                            21
                                                 Netflix’s agreements with studios require that Netflix agree to provide secure DRM
                                            22
                                                 to protect content. 37
                                            23
                                            24
                                                 35
                                                      Id.
                                            25
                                                 36
                                                   Mark Watson, Netflix, Adaptive HTTP streaming and HTML5, W3C Web and
                                            26   TV Workshop (Feb. 8-9, 2011), available at https://www.w3.org/2010/11/web-and-
                                            27   tv/papers/webtv2_submission_62.pdf.
                                                 37
                                            28        https://www.webpronews.com/netflix-to-start-testing-html5-streaming-this-year/.

                                                                                            - 32 -
                                                                                                                           COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 33 of 128 Page ID #:33



                                             1              121. Upon information and belief, Netflix’s internal testing of the DRM
                                             2   technologies it employs, therefore, enables Netflix to obtain video content from
                                             3   third parties and to invest in its own production of original content, which leads to
                                             4   increased adoption of Netflix’s service by paying members in the United States and
                                             5   worldwide. Netflix contends that its ability to offer content differentiates its service
                                             6   from competitors and directly leads to attracting and retaining members.38
                                             7              122. Indeed, Netflix identifies any compromise to its ability to obtain
                                             8   content as one a material risk to Netflix’s business. 39 Upon information and belief,
                                             9   Netflix offsets this risk through its internal testing of the technologies it uses to
                                            10   secure and stream video over the internet, including DRM.
R OBINS K APLAN LLP




                                            11                          NETFLIX’S INDIRECT INFRINGEMENT
            A TTORNEYS A T L AW




                                            12              123. Netflix has indirectly infringed and continues to indirectly infringe at
                          L OS A NGELES




                                            13   least the ’673 patent, the ’651 patent, the ’792 patent, the ’920 patent, the ’515
                                            14   patent, the ’486 patent, and the ’588 patent (collectively, the “Indirectly Infringed
                                            15   DivX Patents”) by inducing third parties to directly infringe those patents.
                                            16              124. Netflix has induced, and continues to induce, direct infringement of
                                            17   the Indirectly Infringed DivX Patents by customers, importers, sellers, resellers,
                                            18   and/or end users of infringing playback devices enabled with the Netflix application
                                            19   and service.
                                            20   I.         Netflix’s Knowledge of the DivX Patents
                                            21              125. At the very latest, Netflix had actual knowledge of the DivX Patents
                                            22   and of its infringement as of the date of this Complaint.
                                            23
                                            24
                                            25
                                                 38
                                                   Netflix, Inc., 2017 10-K, available at
                                            26   https://www.sec.gov/Archives/edgar/data/1065280/000106528018000069/q4nflx20
                                            27   1710k.htm.
                                                 39
                                            28        Id.

                                                                                             - 33 -
                                                                                                                            COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 34 of 128 Page ID #:34



                                             1            126. Netflix has known of DivX and its technology for more than a decade.
                                             2   At least as of 2004, Netflix had engaged with DivX in discussions regarding
                                             3   DivX’s technology.
                                             4            127. In prosecuting its own patents, Netflix has cited to at least one DivX
                                             5   patent application. Netflix’s U.S. Patent Nos. 9,565,425 and 9,727,321 both cite
                                             6   U.S. Patent Application Number 2013/0007443 (to Grab, et al.), which issued as
                                             7   U.S. Patent No. 9,092,646, filed March 21, 2012, titled “Systems and methods for
                                             8   identifying consumer electronic products based on a product identifier.” Netflix had
                                             9   knowledge that DivX owned patents relating to its digital video technologies at
                                            10   least as of the earliest date that it cited the DivX application, April 28, 2016.
R OBINS K APLAN LLP




                                            11   II.      Netflix’s Knowledge of Third-Party Actions Infringing DivX’s Patents
            A TTORNEYS A T L AW




                                            12            128. Netflix is a known market leader and one of the dominant players in
                          L OS A NGELES




                                            13   internet digital video streaming.
                                            14            129. Netflix knows that it provides and markets an application, through its
                                            15   website, the Apple App Store, and the Google Play Store, for use on playback
                                            16   devices that causes the playback devices and their users, importers, sellers,
                                            17   resellers, and customers to directly infringe Indirectly Infringed DivX Patents,
                                            18   when used as intended with Netflix’s internet video streaming service. Indeed,
                                            19   Netflix touts that its “streaming software allows you to instantly watch content from
                                            20   Netflix through any internet-connected device that offers the Netflix app, including
                                            21   smart TVs, game consoles, streaming media players, set-top boxes, smartphones,
                                            22   and tablets.”40
                                            23            130. Netflix actively encourages the installation and use of its application
                                            24   and service on consumer devices. Netflix has successfully pursued agreements with
                                            25   cable, satellite, and telecommunications operators to make Netflix’s service
                                            26
                                            27   40
                                                      https://help.netflix.com/en/node/412.
                                            28
                                                                                           - 34 -
                                                                                                                           COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 35 of 128 Page ID #:35



                                             1   available through television set-top boxes. 41 Netflix also has entered into
                                             2   agreements with other consumer electronics device manufacturers to make Netflix’s
                                             3   service available on those consumer devices. 42 Those products include streaming
                                             4   media players, smart TVs, game consoles, Blu-ray players, smartphones and tablets,
                                             5   and personal computers.43 Netflix recommends, directly to consumers, certain
                                             6   consumer electronics devices preloaded with Netflix.44
                                             7              131. Netflix knows that its application is enabled in millions of infringing
                                             8   playback devices, claiming that its members are “streaming on more than half a
                                             9   billion devices spanning over 1,700 different types of devices from hundreds of
                                            10   brands.”45 Upon information and belief, Netflix knows which of its users install its
R OBINS K APLAN LLP




                                            11   software on their devices and stream video using Netflix’s streaming service in the
            A TTORNEYS A T L AW




                                            12   United States.
                          L OS A NGELES




                                            13              132. Netflix knows that third parties—including playback device
                                            14   manufacturers, importers, sellers, resellers, users, and customers—make, use, offer
                                            15   to sell, sell, and/or import into the United States playback devices and other
                                            16   products that incorporate and enable the Netflix application. Indeed, Netflix
                                            17   encourages use of its application on “thousands of internet-connected devices,” and
                                            18   it advertises that many devices “have Netflix already on them—ready for you to
                                            19   watch”:46
                                            20
                                            21   41
                                                   Netflix, Inc., 2017 10-K, available at
                                            22   https://www.sec.gov/Archives/edgar/data/1065280/000106528018000069/q4nflx20
                                                 1710k.htm.
                                            23   42
                                                      https://devices.netflix.com/en/.
                                            24   43
                                                      Id.
                                            25   44
                                                      https://devices.netflix.com/en/recommendedtv/2018/.
                                            26   45
                                                   https://medium.com/netflix-techblog/detecting-performance-anomalies-in-
                                            27   external-firmware-deployments-ed41b1bfcf46.
                                                 46
                                            28        https://www.netflix.com/; https://devices.netflix.com/en/.

                                                                                             - 35 -
                                                                                                                            COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 36 of 128 Page ID #:36



                                             1
                                             2
                                             3
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9
                                            10
R OBINS K APLAN LLP




                                            11
            A TTORNEYS A T L AW




                                            12
                          L OS A NGELES




                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                                       133. Upon information and belief, Netflix has designed its application such
                                            23
                                                 that, when third party CE playback devices incorporate and/or enable the Netflix
                                            24
                                                 application and such third party devices with the Netflix application are used as
                                            25
                                                 intended, the third-party products with the application directly infringe one or more
                                            26
                                                 claims of the Indirectly Infringed DivX Patents when made, used, offered for sale,
                                            27
                                            28
                                                                                        - 36 -
                                                                                                                        COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 37 of 128 Page ID #:37



                                             1   or sold in the United States, or when imported into the United States, as set forth in
                                             2   exemplary detail in the Counts herein.
                                             3            134. At least as of the date of this Complaint, and based on its knowledge of
                                             4   the scope of the DivX Patents, its application, and products enabling that
                                             5   application, Netflix knows that third party sellers, resellers, importers, customer
                                             6   end-users, and other third parties have directly infringed and continue to directly
                                             7   infringe at least one claim of each of the Indirectly Infringed DivX Patents, as set
                                             8   forth in exemplary detail in the Counts herein.
                                             9   III.     Netflix’s Specific Intent to Cause Third-Party Actions Infringing DivX’s
                                            10            Patents
R OBINS K APLAN LLP




                                            11            135. Upon information and belief, Netflix has designed, marketed, and sold
            A TTORNEYS A T L AW




                                            12   its application and service to third parties with knowledge and the specific intent to
                          L OS A NGELES




                                            13   cause the third parties to make, use, offer to sell, or sell in the United States, and/or
                                            14   import into the United States products incorporating and enabling the Netflix
                                            15   application and service.
                                            16            136. Upon information and belief, Netflix actively encourages its customers
                                            17   and end users to directly infringe the Indirectly Infringed DivX Patents by
                                            18   encouraging them to use the Netflix application as intended on various playback
                                            19   devices.
                                            20            137. Netflix specifically encourages its customers to download its
                                            21   application onto smart phones and tablets through the Apple App Store for iOS
                                            22   devices or through the Google Play Store for Android devices: 47
                                            23
                                            24
                                            25
                                            26
                                            27
                                                 47
                                            28        https://devices.netflix.com/en/.

                                                                                          - 37 -
                                                                                                                            COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 38 of 128 Page ID #:38



                                             1
                                             2
                                             3
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9         138. Netflix develops its application and service for third parties, promotes
                                            10   its application and service and the infringing third party products that incorporate
R OBINS K APLAN LLP




                                            11   the application and service to customers in the United States, and actively drives the
            A TTORNEYS A T L AW




                                            12   adoption and use of its application and service through agreements with cable,
                          L OS A NGELES




                                            13   satellite, and telecommunications operators, and consumer electronics
                                            14   manufacturers and sellers.48
                                            15         139. Upon information and belief, at least as of the date of this Complaint,
                                            16   Netflix intends and continues to intend to induce patent infringement by these third
                                            17   parties, has actual knowledge that the inducing acts cause infringement, or is
                                            18   willfully blind to the possibility that its inducing acts cause infringement.
                                            19         140. Upon information and belief, Netflix indirectly infringes one or more
                                            20   claims of the Indirectly Infringed DivX Patents by inducing numerous third-parties
                                            21   to make, have made, use, sell, offer to sell, and/or import into the United States
                                            22   playback devices with the Netflix application installed and/or enabled.
                                            23           COUNT I: INFRINGEMENT OF U.S. PATENT NO. 7,295,673
                                            24         141. The allegations of paragraphs 1-140 of this Complaint are incorporated
                                            25   by reference as though fully set forth herein.
                                            26   48
                                                   Id.; Netflix, Inc., 2017 10-K, available at
                                            27   https://www.sec.gov/Archives/edgar/data/1065280/000106528018000069/q4nflx20
                                            28   1710k.htm.

                                                                                          - 38 -
                                                                                                                          COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 39 of 128 Page ID #:39



                                             1         142. Pursuant to 35 U.S.C. § 282, the ’673 patent is presumed valid.
                                             2         143. Upon information and belief, Netflix directly infringes the ’673 patent
                                             3   by making, using, offering to sell, selling, and/or importing into the United States
                                             4   its Netflix service, which provides a method and system for securing compressed
                                             5   digital video (collectively, the “Accused ’673 Infringing Products”).
                                             6         144. Upon information and belief, the Accused ’673 Infringing Products
                                             7   directly infringe at least claim 1 of the ’673 patent at least in the exemplary manner
                                             8   described in paragraphs 145-152 below.
                                             9         145. Netflix provides a “method for producing a protected stream of
                                            10   compressed video content,” namely, Netflix encoding, encrypting, and packaging
R OBINS K APLAN LLP




                                            11   videos in the H.265 (HEVC) format for streaming.
            A TTORNEYS A T L AW




                                            12         146. Netflix “receiv[es] an input stream of compressed video content
                          L OS A NGELES




                                            13   containing a sequence of frames” by providing a “Backlot” for studios to upload
                                            14   content in JPEG2000 format, for example, which contains compressed video
                                            15   content containing a sequence of frames. 49
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27   49
                                                  https://partnerhelp.netflixstudios.com/hc/en-us/articles/115004872247-Backlot-
                                            28   Overview-for-Fulfillment-Partners#Intro.

                                                                                         - 39 -
                                                                                                                         COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 40 of 128 Page ID #:40



                                             1
                                             2
                                             3
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9
                                            10
R OBINS K APLAN LLP




                                            11
            A TTORNEYS A T L AW




                                            12
                          L OS A NGELES




                                            13
                                            14
                                            15          147. Netflix encodes videos via, for example, an H.265 codec, which
                                            16   becomes an input stream of compressed video content containing a sequence of
                                            17   frames. 50
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26   50
                                                   https://medium.com/netflix-techblog/the-netflix-imf-workflow-f45dd72ed700;
                                            27   https://medium.com/netflix-techblog/high-quality-video-encoding-at-scale-
                                            28   d159db052746.

                                                                                       - 40 -
                                                                                                                    COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 41 of 128 Page ID #:41



                                             1
                                             2
                                             3
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9
                                            10
R OBINS K APLAN LLP




                                            11
            A TTORNEYS A T L AW




                                            12
                          L OS A NGELES




                                            13
                                                       148. Netflix “generat[es] a frame encryption key and stor[es] the encryption
                                            14
                                                 key in a key table” by creating a frame encryption key and storing it in a key table
                                            15
                                                 comprising multiple keys during sample encryption of the video in accordance with
                                            16
                                                 the ISO Common Encryption Standard and the Microsoft PIFF Specification.
                                            17
                                                       149. Netflix “creat[es] a set of encrypted frames by encrypting at least
                                            18
                                                 selected portions of selected frames of said sequence of frames using the frame
                                            19
                                                 encryption keys in accordance with a frame encryption function” because Netflix’s
                                            20
                                                 MP4 PIFF box specifies the use of sample encryption in accordance with the ISO
                                            21
                                                 Common Encryption Standard and the Microsoft PIFF Specification.
                                            22
                                                       150. Netflix “generat[es] frame decryption information necessary to decrypt
                                            23
                                                 said set of encrypted frames including an encryption key pointer identifying a
                                            24
                                                 decryption key to be used in the decryption of each encrypted frame” by generating
                                            25
                                                 frame decryption information that includes (1) a pointer to a decryption key, and (2)
                                            26
                                                 information about the frames and portions of frames that are encrypted. Netflix,
                                            27
                                                 through its support of the ISO Common Encryption Standard and the Microsoft
                                            28
                                                                                         - 41 -
                                                                                                                        COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 42 of 128 Page ID #:42



                                             1   PIFF Specification, which teach frame decryption information, includes an
                                             2   encryption key pointer in the files it encodes. The encryption key pointer identifies
                                             3   a decryption key to be used in the decryption of each encrypted frame.
                                             4            151. Netflix “assembl[es] at least said set of encrypted frames, unencrypted
                                             5   frames of said sequence of frames, and said frame decryption information to
                                             6   produce the protected stream of compressed video content” by assembling the
                                             7   requisite information into MP4 files. The manifest delivered from Netflix and the
                                             8   files streamed using the manifest indicate that the Netflix encoding and packaging
                                             9   process creates the video file downloaded from Netflix’s content delivery network
                                            10   (CDN), which is a protected stream of compressed video content.
R OBINS K APLAN LLP




                                            11            152. Netflix’s “frame decryption information is synchronized with said set
            A TTORNEYS A T L AW




                                            12   of encrypted frames into a synchronized frame decryption stream” when Netflix
                          L OS A NGELES




                                            13   synchronizes the frame decryption information by interleaving the PIFF Sample
                                            14   Encryption Boxes (uuid) and media data, or “mdat,” boxes throughout the MP4 file.
                                            15   In addition, the PIFF Sample Encryption Box contains a separate entry for each
                                            16   frame in the corresponding mdat box. The Microsoft PIFF Specification and the
                                            17   ISO Common Encryption Standard disclose that the frame decryption information
                                            18   is synchronized with the set of encrypted frames into a synchronized frame
                                            19   decryption stream. For example, Microsoft PIFF-based schemes disclose the
                                            20   “Sample Encryption Box,” which contains the sample-specific encryption data and
                                            21   are synchronized with the encrypted frames within the stream. 51
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                                 51
                                            28        The Protected Interoperable File Format (PIFF) Microsoft, page 16.

                                                                                          - 42 -
                                                                                                                           COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 43 of 128 Page ID #:43



                                             1
                                             2
                                             3
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9
                                            10
R OBINS K APLAN LLP




                                            11
            A TTORNEYS A T L AW




                                            12
                          L OS A NGELES




                                            13
                                            14
                                            15         153. Netflix directly infringes at least claim 1, at least as described, when it
                                            16   tests its service using various playback devices.
                                            17         154. Upon information and belief, testing Netflix-compatible CE devices is
                                            18   critical to ensuring the success of the Netflix streaming service. Testing allows
                                            19   Netflix to ensure that the largest ecosystem of CE devices possible may seamlessly
                                            20   use the service. It further ensures that iterative versions, updates, and subsequent
                                            21   releases of the application and service remain compatible with CE devices.
                                            22         155. Netflix has infringed, and continues to infringe, at least claim 1 of the
                                            23   ’673 patent in the United States by making, using, offering for sale, selling, and/or
                                            24   importing the Accused ’673 Infringing Products, in violation of 35 U.S.C. § 271(a).
                                            25         156. Netflix has induced, and continues to induce, infringement of at least
                                            26   claim 14 of the ’673 patent, at least in the exemplary manner described in
                                            27   paragraphs 157-164, in violation of 35 U.S.C. § 271(b).
                                            28
                                                                                         - 43 -
                                                                                                                          COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 44 of 128 Page ID #:44



                                             1           157. At least as of the date of this Complaint, Netflix knows that the ’673
                                             2   patent enables it to stream video to a diverse array of consumer devices while
                                             3   protecting the video content with secure encryption and decryption, allowing
                                             4   Netflix to both offer its service on a diverse device ecosystem and provide high-
                                             5   quality video content. Specifically, at least as of the date of this Complaint, Netflix
                                             6   knows that the ’673 patent is directed to a partial frame encryption architecture that
                                             7   enables more efficient streaming of encrypted video to any device, providing secure
                                             8   decryption without decoding.
                                             9           158. At least as of the date of this Complaint, Netflix knows that it provides
                                            10   and specifically intends to provide an application and service for CE playback
R OBINS K APLAN LLP




                                            11   devices that, when used as intended, meets the limitations of claim 14.
            A TTORNEYS A T L AW




                                            12           159. At least as of the date of this Complaint, Netflix knows and
                          L OS A NGELES




                                            13   specifically intends that its end users practice the method recited in claim 14 at least
                                            14   in the exemplary manner described below, when using its application and service as
                                            15   intended—namely, decrypting a protected stream of compressed video content.
                                            16           160. Netflix induces “receiving an input stream of compressed video
                                            17   content containing encrypted frames and unencrypted frames” when its application
                                            18   enabled on a CE playback device receives an input stream of compressed video
                                            19   content containing encrypted frames and unencrypted frames. The ISO Common
                                            20   Encryption Standard and the Microsoft PIFF Specification have specified common
                                            21   encryption scheme types for ISO-based and PIFF-based media file format files.52
                                            22   For example, Netflix’s MP4 files include PIFF boxes that specify the use of sample
                                            23   encryption in accordance with the ISO Common Encryption Standard and the
                                            24   Microsoft PIFF Specification.
                                            25
                                            26
                                            27
                                                 52
                                            28        See ISO/IEC 23001-7 at 3.

                                                                                          - 44 -
                                                                                                                          COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 45 of 128 Page ID #:45



                                             1            161. When encrypting the compressed video, Netflix uses sample
                                             2   encryption where a NAL unit may be fully encrypted, partially encrypted, or not
                                             3   encrypted.
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9
                                            10
R OBINS K APLAN LLP




                                            11            162. Netflix induces “receiving frame decryption information necessary to
            A TTORNEYS A T L AW




                                            12   decrypt said encrypted frames, said frame decryption information is synchronized
                          L OS A NGELES




                                            13   with said set of encrypted frames into a synchronized frame decryption stream and
                                            14   distinguishes said encrypted frames from said unencrypted frames” when its
                                            15   application enabled on a CE playback device receives frame decryption information
                                            16   containing key information and other information for proper decryption of each and
                                            17   every sample. Such frame decryption information can distinguish encrypted frames
                                            18   from unencrypted frames. The ISO Common Encryption Standard and the
                                            19   Microsoft PIFF Specification teach frame decryption information including an
                                            20   encryption key pointer identifying a decryption key to be used in the decryption of
                                            21   each encrypted frame. The ISO Common Encryption Standard and the Microsoft
                                            22   PIFF Specification further disclose that the frame decryption information is
                                            23   synchronized with the set of encrypted frames into a synchronized frame decryption
                                            24   stream. For example, Microsoft PIFF-based schemes disclose the “Sample
                                            25   Encryption Box,” which contains the sample-specific encryption data and are
                                            26   synchronized with the encrypted frames within the stream. 53
                                            27
                                                 53
                                            28        The Protected Interoperable File Format (PIFF) Microsoft, page 16.

                                                                                          - 45 -
                                                                                                                           COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 46 of 128 Page ID #:46



                                             1         163. Netflix induces “obtaining an applicable frame decryption key from
                                             2   the received frame decryption information” when its application enabled on a CE
                                             3   playback device obtains frame decryption information, for example, as specified by
                                             4   the ISO Common Encryption Standard and the Microsoft PIFF Specification.
                                             5         164. Netflix induces “decrypting selected portions of said encrypted frames
                                             6   using a frame decryption function in accordance with said frame decryption
                                             7   information, which identifies the specific portions of the frames to be decrypted and
                                             8   the applicable frame decryption key from the frame decryption information” when
                                             9   its application enabled on a CE playback device decrypts selected portions of said
                                            10   encrypted frames using a frame decryption function in accordance with said frame
R OBINS K APLAN LLP




                                            11   decryption information, which identifies the specific portions of the frames to be
            A TTORNEYS A T L AW




                                            12   decrypted and the applicable frame decryption key from the frame decryption
                          L OS A NGELES




                                            13   information. As described, since some encrypted frames are partially encrypted, the
                                            14   information contained within the decryption information will indicate which
                                            15   portion of said encrypted frames needs to be decrypted, and the applicable frame
                                            16   decryption key is used to decrypt the identified specific portions of the frames. The
                                            17   ISO Common Encryption Standard and the Microsoft PIFF Specification teach
                                            18   frame decryption information that includes an encryption key pointer identifying a
                                            19   decryption key to be used in the decryption of each encrypted frame.
                                            20         165. Netflix’s infringement has caused and continues to cause damage to
                                            21   DivX, and DivX is entitled to recover damages sustained as a result of Netflix’s
                                            22   wrongful acts in an amount subject to proof at trial.
                                            23           COUNT II: INFRINGEMENT OF U.S. PATENT NO. 8,139,651
                                            24         166. The allegations of paragraphs 1-165 of this Complaint are incorporated
                                            25   by reference as though fully set forth herein.
                                            26         167. Pursuant to 35 U.S.C. § 282, the ’651 patent is presumed valid.
                                            27         168. Upon information and belief, Netflix directly infringes the ’651 patent
                                            28   by making, using, offering to sell, selling, and/or importing into the United States
                                                                                         - 46 -
                                                                                                                         COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 47 of 128 Page ID #:47



                                             1   its Netflix service, which provides a video deblocking filter (collectively, the
                                             2   “Accused ’651 Infringing Products”).
                                             3         169. Upon information and belief, the Accused ’651 Infringing Products
                                             4   directly infringe at least claim 1 of the ’651 patent at least in the exemplary manner
                                             5   described in paragraphs 170-173 below.
                                             6         170. Netflix practices a “method of deblocking a reconstructed video
                                             7   frame.” Netflix’s encoding platform performs a method of deblocking a
                                             8   reconstructed video frame when encoding titles pursuant to the H.265 (HEVC)
                                             9   Standard. The method is an integral part of the video encoding process. Netflix
                                            10   encodes videos in H.265 format. 54
R OBINS K APLAN LLP




                                            11
            A TTORNEYS A T L AW




                                            12
                          L OS A NGELES




                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                                 54
                                            26     https://medium.com/netflix-techblog/high-quality-video-encoding-at-scale-
                                                 d159db052746; https://medium.com/netflix-techblog/dynamic-optimizer-a-
                                            27   perceptual-video-encoding-optimization-framework-e19f1e3a277f.
                                            28
                                                                                         - 47 -
                                                                                                                          COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 48 of 128 Page ID #:48



                                             1
                                             2
                                             3
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9
                                            10
R OBINS K APLAN LLP




                                            11
            A TTORNEYS A T L AW




                                            12   Netflix video content encoded for H.265 (HEVC) uses a “main” encoding profile.55
                          L OS A NGELES




                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                                 55
                                                    https://medium.com/netflix-techblog/performance-comparison-of-video-coding-
                                            27   standards-an-adaptive-streaming-perspective-d45d0183ca95.
                                            28
                                                                                      - 48 -
                                                                                                                    COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 49 of 128 Page ID #:49



                                             1   As part of the encoding process, Netflix performs per-title, per-chunk, or per-shot
                                             2   encoding.56 Integral to this encoding process is an optimization process based on a
                                             3   quality measure. The quality measure is derived via Video Multimethod
                                             4   Assessment Fusion (VMAF) and/or peak signal-to-noise ratio (PSNR). 57
                                             5
                                             6
                                             7
                                             8
                                             9
                                            10
R OBINS K APLAN LLP




                                            11
            A TTORNEYS A T L AW




                                            12
                          L OS A NGELES




                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                                 56
                                                   https://medium.com/netflix-techblog/high-quality-video-encoding-at-scale-
                                            22   d159db052746 (“Similar to inspection, encoding is performed on chunks of the
                                            23   source file, which allows for efficient parallelization.”).
                                                 57
                                            24     https://medium.com/netflix-techblog/dynamic-optimizer-a-perceptual-video-
                                                 encoding-optimization-framework-e19f1e3a277f (“We’ve implemented the
                                            25   dynamic optimizer framework in our encoding pipeline, leveraging our scalable
                                            26   cloud infrastructure . . . .”); https://medium.com/netflix-techblog/per-title-encode-
                                                 optimization-7e99442b62a2 (“We pre-encode streams at various bitrates applying
                                            27   optimized encoding recipes.”).
                                            28
                                                                                         - 49 -
                                                                                                                         COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 50 of 128 Page ID #:50



                                             1
                                             2
                                             3
                                             4
                                             5
                                             6
                                             7
                                             8
                                                 Computing the quality measure(s) via VMAF and/or PSNR requires the decoding
                                             9
                                                 of encoded video (see flowchart above). Netflix encodes in H.265 format using
                                            10
                                                 encoding profiles that require a deblocking filter.58 The deblocking filter is used
R OBINS K APLAN LLP




                                            11
            A TTORNEYS A T L AW




                                                 during the encode and decode process within the H.265 (HEVC) Standard. Below,
                                            12
                          L OS A NGELES




                                                 the gray boxes represent components that would be reused in a decoder: 59
                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                                 58
                                            23     “High efficiency video coding Recommendation ITU-T H.265 (02/2018)” at 185
                                                 (“H.265 (HEVC) Standard”).
                                            24
                                                 59
                                                   Sullivan, et al., Overview of the High Efficiency Video Coding (HEVC) Standard,
                                            25   IEEE TRANSACTIONS ON CIRCUITS AND SYSTEMS FOR VIDEO
                                            26   TECHNOLOGY, VOL. 22, NO. 12, at 1651 (December 2012), available at
                                                 http://iphome.hhi.de/wiegand/assets/pdfs/2012_12_IEEE-HEVC-Overview.pdf
                                            27   (“H.265 (HEVC) Overview”).
                                            28
                                                                                         - 50 -
                                                                                                                         COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 51 of 128 Page ID #:51



                                             1
                                             2
                                             3
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9
                                            10
R OBINS K APLAN LLP




                                            11
            A TTORNEYS A T L AW




                                            12   More specifically, the encoding profile “main” within the H.265 (HEVC) Standard
                          L OS A NGELES




                                            13   requires a deblocking filter.60 The encoding of an H.265 (HEVC) video in general
                                            14   and the decoding of H.265 (HEVC) videos within Netflix’s optimization loop
                                            15   practices the method of deblocking a reconstructed video frame.
                                            16           171. Netflix “identif[ies] a boundary between two blocks of the
                                            17   reconstructed video frame.” The H.265 (HEVC) Standard, used by Netflix to
                                            18   encode video in the H.265 (HEVC) format as just discussed, includes a deblocking
                                            19   filter as part of the encoder and decoder. 61
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26   60
                                                    https://medium.com/netflix-techblog/performance-comparison-of-video-coding-
                                            27   standards-an-adaptive-streaming-perspective-d45d0183ca95.
                                                 61
                                            28        H.265 (HEVC) Overview at 1651.

                                                                                          - 51 -
                                                                                                                       COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 52 of 128 Page ID #:52



                                             1
                                             2
                                             3
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9
                                            10
R OBINS K APLAN LLP




                                            11
            A TTORNEYS A T L AW




                                            12   The deblocking filter modifies a reconstructed video frame according to the
                          L OS A NGELES




                                            13   deblocking filter process, including filtering the boundaries of the video frame. 62
                                            14   The boundaries between blocks are determined as outlined in steps 4-5 of the
                                            15   deblocking filtering algorithm as specified in the H.265 (HEVC) Standard.63
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24   62
                                                      H.265 (HEVC) Standard at 185.
                                            25   63
                                                   Id. at 185-86; see also Norkin, et al., HEVC Deblocking Filter, IEEE
                                            26   TRANSACTIONS ON CIRCUITS AND SYSTEMS FOR VIDEO
                                                 TECHNOLOGY, VOL. 22, NO. 12, at 1746-54 (December 2012), available at
                                            27   https://ieeexplore.ieee.org/abstract/document/6324414 (“H.265 (HEVC)
                                            28   Deblocking”).

                                                                                         - 52 -
                                                                                                                          COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 53 of 128 Page ID #:53



                                             1
                                             2
                                             3
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9
                                            10
R OBINS K APLAN LLP




                                            11
            A TTORNEYS A T L AW




                                            12
                          L OS A NGELES




                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24   Specifically, the H.265 (HEVC) encoder’s and decoder’s deblocking filter process
                                            25   identifies the boundary between two blocks of the reconstructed video frame. 64
                                            26
                                            27   64
                                                   H.265 (HEVC) Deblocking at 1747; see also H.265 (HEVC) Standard at 185
                                            28   (Section 8.7.2.1).

                                                                                        - 53 -
                                                                                                                       COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 54 of 128 Page ID #:54



                                             1            172. Netflix “determin[es] the level of detail of the reconstructed video
                                             2   frame across a region in which the block boundary is located, wherein the region
                                             3   includes pixels from multiple rows and multiple columns of the reconstructed video
                                             4   frame that encompass pixels immediately adjacent to at least two sides of the block
                                             5   boundary and includes at least one pixel that is not immediately adjacent to the
                                             6   block boundary.” The H.265 (HEVC) Standard requires a deblocking filter
                                             7   determining the level of detail by considering a region that includes pixels from
                                             8   multiple rows and multiple columns of the reconstructed video frame that
                                             9   encompass pixels immediately adjacent to at least two sides of the block boundary
                                            10   and at least one pixel not immediately adjacent to the block boundary. The
R OBINS K APLAN LLP




                                            11   boundary filtering strength, which contributes to the level of detail, is determined as
            A TTORNEYS A T L AW




                                            12   outlined in step 6 of the deblocking filtering algorithm, as specified in the H.265
                          L OS A NGELES




                                            13   (HEVC) Standard. 65 The boundary filtering strength calculation first identifies
                                            14   whether to operate on a PU (prediction unit) boundary or TU (transform unit)
                                            15   boundary. Then the boundary filtering strength is determined, to decide whether to
                                            16   apply a strong deblocking filter or normal deblocking filter. If the boundary
                                            17   strength is greater than zero, then four conditions are also computed and checked as
                                            18   part of the level of detail to determine whether to apply a deblocking filter and
                                            19   whether to use the normal or strong version. 66 See images below. The four
                                            20   conditions are based on calculations from a region that includes pixels from
                                            21   multiple rows and multiple columns of the reconstructed video frame that
                                            22   encompass pixels immediately adjacent to at least two sides of the block boundary
                                            23   and includes at least one pixel that is not immediately adjacent to the block
                                            24   boundary. 67
                                            25
                                                 65
                                            26        H.265 (HEVC) Standard at 185-87.
                                                 66
                                            27        H.265 (HEVC) Deblocking at 1748-49.
                                                 67
                                            28        Id. at 1748.

                                                                                           - 54 -
                                                                                                                          COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 55 of 128 Page ID #:55



                                             1
                                             2
                                             3
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9
                                            10
R OBINS K APLAN LLP




                                            11
            A TTORNEYS A T L AW




                                            12
                          L OS A NGELES




                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28
                                                                                    - 55 -
                                                                                                                COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 56 of 128 Page ID #:56



                                             1   An illustration of the multiple rows (row 0 & 3) and multiple columns (cols 0 & 3)
                                             2   involved in such determination is shown below.68 Column 0 pixels are immediately
                                             3   adjacent to at least two sides of the block boundary. Column 3 pixels are not.
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9
                                            10
R OBINS K APLAN LLP




                                            11
            A TTORNEYS A T L AW




                                            12
                          L OS A NGELES




                                            13              173. Netflix “select[s] a filter to apply to predetermined pixels on either
                                            14   side of the block boundary based upon the determined level of detail” when the
                                            15   H.265 (HEVC) deblocking filter selects between the normal filter and the strong
                                            16   filter to apply to either side of the block boundary based upon the determined level
                                            17   of detail, for example, boundary strength and the four conditions. 69
                                            18              174. Netflix directly infringes at least claim 1, at least as described, when it
                                            19   tests its service using various playback devices.
                                            20              175. Upon information and belief, testing Netflix-compatible CE devices is
                                            21   critical to ensuring the success of the Netflix streaming service. Testing allows
                                            22   Netflix to ensure that the largest ecosystem of CE devices possible may seamlessly
                                            23   use the service. It further ensures that iterative versions, updates, and subsequent
                                            24   releases of the application and service remain compatible with CE devices.
                                            25
                                            26
                                                 68
                                            27        Id.
                                                 69
                                            28        Id. at 1749.

                                                                                              - 56 -
                                                                                                                              COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 57 of 128 Page ID #:57



                                             1         176. Netflix has infringed, and continues to infringe, at least claim 1 of the
                                             2   ’651 patent in the United States by making, using, offering for sale, selling, and/or
                                             3   importing the Accused ’651 Infringing Products, in violation of 35 U.S.C. § 271(a).
                                             4         177. Netflix has induced, and continues to induce, infringement of at least
                                             5   claim 1 of the ’651 patent, at least in the exemplary manner described in paragraphs
                                             6   178-180, in violation of 35 U.S.C. § 271(b).
                                             7         178. At least as of the date of this Complaint, Netflix knows that the ’651
                                             8   patent allows its users to stream high-resolution content with smooth playback and
                                             9   with greater quality and efficiency. Specifically, as least as of the date of this
                                            10   Complaint, Netflix knows that the ’651 patent is directed to a multidimensional
R OBINS K APLAN LLP




                                            11   adaptive deblocking filter that allows for a higher-quality streaming video
            A TTORNEYS A T L AW




                                            12   experience with more efficient compression and reduced bandwidth requirements.
                          L OS A NGELES




                                            13         179. At least as of the date of this Complaint, Netflix knows that it provides
                                            14   and specifically intends to provide an application and service for CE playback
                                            15   devices that, when used as intended, practices the method recited in claim 1.
                                            16         180. At least as of the date of this Complaint, Netflix knows and
                                            17   specifically intends that its end users practice the method recited in claim 1, when
                                            18   using its application and service as intended—namely, deblocking a reconstructed
                                            19   video frame, as described in paragraphs 168-171.
                                            20         181. Netflix’s infringement has caused and continues to cause damage to
                                            21   DivX, and DivX is entitled to recover damages sustained as a result of Netflix’s
                                            22   wrongful acts in an amount subject to proof at trial.
                                            23          COUNT III: INFRINGEMENT OF U.S. PATENT NO. 8,472,792
                                            24         182. The allegations of paragraphs 1-181 of this Complaint are incorporated
                                            25   by reference as though fully set forth herein.
                                            26         183. Pursuant to 35 U.S.C. § 282, the ’792 patent is presumed valid.
                                            27         184. Upon information and belief, Netflix directly infringes the ’792 patent
                                            28   by making, using, offering to sell, selling, and/or importing into the United States
                                                                                          - 57 -
                                                                                                                           COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 58 of 128 Page ID #:58



                                             1   its Netflix service, which provides a multimedia distribution system (collectively,
                                             2   the “Accused ’792 Infringing Products”).
                                             3         185. Upon information and belief, the Accused ’792 Infringing Products
                                             4   directly infringe at least claim 9 of the ’792 patent at least in the exemplary manner
                                             5   described in paragraphs 186-191 below.
                                             6         186. Netflix provides an encoder for encoding a multimedia file, as ’792
                                             7   patent claim 9 recites.
                                             8         187. Netflix’s encoder comprises “a processor.” Netflix encodes movies
                                             9   and other titles using computers with processors, as the Netflix Tech Blog
                                            10   confirms:70
R OBINS K APLAN LLP




                                            11
            A TTORNEYS A T L AW




                                            12
                          L OS A NGELES




                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21         188. Netflix’s encoder further comprises “a memory including a file
                                            22   containing at least one sequence of encoded video frames and a full index that
                                            23   includes information indicative of the location within the file and characteristics of
                                            24   each encoded video frame.” Netflix produces multimedia files, such as MP4 files,
                                            25   with at least one sequence of encoded video frames stored in media data, or “mdat,”
                                            26
                                            27   70
                                                   https://medium.com/netflix-techblog/netflix-at-aws-re-invent-2017-
                                            28   79384f525367.

                                                                                         - 58 -
                                                                                                                         COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 59 of 128 Page ID #:59



                                             1   boxes. Upon information and belief, Netflix multimedia streams contain mdat
                                             2   boxes. Netflix multimedia files (for example, MP4 files) also include at least one
                                             3   full index that includes information indicative of the location within the file and
                                             4   characteristics of each encoded video frame. A movie fragment box (or “moof”)
                                             5   contains a number of track fragment, or “traf,” boxes that each contain index
                                             6   information describing a sequence of video frames contained within an mdat box. A
                                             7   traf box contains size information for each track fragment. A traf box also contains
                                             8   a track run (“trun”) box, which is a complete index to the location of each frame in
                                             9   the mdat box referenced by the traf box. The ISO/IEC definitions of the moof, traf,
                                            10   and trun boxes are below.71
R OBINS K APLAN LLP




                                            11
            A TTORNEYS A T L AW




                                            12
                          L OS A NGELES




                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                                 71
                                            28        ISO/IEC 14496-12 at 56-58.

                                                                                         - 59 -
                                                                                                                          COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 60 of 128 Page ID #:60



                                             1
                                             2
                                             3
                                             4
                                             5
                                             6
                                             7
                                             8   The moof and mdat boxes are provided to the video assembler, which stores them
                                             9   in memory to process them. Upon information and belief, the Netflix video
                                            10   assembler builds a multimedia file, and it stores the file in memory containing all of
R OBINS K APLAN LLP




                                            11   the moof and mdat boxes, which collectively contain a sequence of encoded video
            A TTORNEYS A T L AW




                                            12   frames and a full index including information indicative of the location within the
                          L OS A NGELES




                                            13   file and characteristics of each encoded video frame.
                                            14            189. Netflix’s processor “is configured to generate an abridged index that
                                            15   references a subset of the encoded video frames in the sequence of encoded video
                                            16   frames.” Netflix multimedia files (for example, MP4 files) include an abridged
                                            17   index that references a subset of the encoded video frames in the sequence of
                                            18   encoded video frames. The Netflix video contains a segment index box (“sidx”) and
                                            19   a subsegment index box (“ssix”), either of which can be considered to be an
                                            20   abridged index that references a subset of the encoded video frames in the sequence
                                            21   of encoded video frames. The sidx box is an index pointing to the location of each
                                            22   segment containing a moof box and a following mdat box, as shown below. 72
                                            23
                                            24
                                            25
                                            26
                                            27
                                                 72
                                            28        Id. at 105, 228.

                                                                                          - 60 -
                                                                                                                         COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 61 of 128 Page ID #:61



                                             1
                                             2
                                             3
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9
                                            10
R OBINS K APLAN LLP




                                            11
            A TTORNEYS A T L AW




                                            12
                          L OS A NGELES




                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23   The sequence of video frames in the mdat box contained within each of the video
                                            24   segments (namely, moof and following mdat box) pointed to by the abridged index
                                            25   contained within the sidx box is a subset of the encoded video frames contained
                                            26   within the sequence of encoded video frames contained within the file.73 The ssix
                                            27
                                                 73
                                            28        Id. at 56.

                                                                                        - 61 -
                                                                                                                      COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 62 of 128 Page ID #:62



                                             1   box also includes an abridged index that is an index to the locations of subsegments
                                             2   within segments. Upon information and belief, the ssix box includes a reference to
                                             3   the location of the second frame in the mdat box of each video segment (namely,
                                             4   moof and following mdat box), which is a subset of the sequence of encoded video
                                             5   frames contained within each of the individual video segments received by the
                                             6   video assembler.
                                             7         190. Netflix’s processor is further configured “to encode a multimedia file
                                             8   including the abridged index, the at least one sequence of encoded video frames,
                                             9   and a full index.” The video assembler encodes a multimedia file (for example, an
                                            10   MP4 file) that contains the abridged index (either the sidx box or the ssix box, as
R OBINS K APLAN LLP




                                            11   described in the previous paragraph), the encoded video segments (moof and mdat
            A TTORNEYS A T L AW




                                            12   boxes), and the full index (trun boxes).
                          L OS A NGELES




                                            13         191. Further, “the abridged index is located within the multimedia file prior
                                            14   to the series of encoded video frames, the first and second indexes enabling trick
                                            15   play functionality.” Netflix multimedia files (for example, MP4 files) show that the
                                            16   abridged index is located within the multimedia file prior to the series of encoded
                                            17   video frames, and the multimedia file contains the first and second indexes that
                                            18   enable trick play functionality (for example, seeking). This is because each element
                                            19   in the trun, sidx, and ssix boxes enables a playback device to seek to an I-frame
                                            20   corresponding to a specific playback time. An I-frame is a single frame of digital
                                            21   content that an encoder encodes without reference to any other frames within the
                                            22   video sequence. The trun box, sidx box, and the ssix box enable trick play
                                            23   functionality because: (1) the sidx box is used to locate a video segment (namely,
                                            24   moof box and following mdat box) corresponding to a particular playback time that
                                            25   contains an I-frame, and (2) either the ssix box or the trun box within the moof box
                                            26   of the located video segment can be used to locate the first I-frame within the mdat
                                            27   box of the located video segment. The trun box can also be used in combination
                                            28   with the sidx box or ssix box to locate other frames within the mdat box.
                                                                                            - 62 -
                                                                                                                         COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 63 of 128 Page ID #:63



                                             1   Furthermore, the ssix box can be used to directly locate the first I-frame within a
                                             2   specific mdat box. Once the location of a frame is identified, individual frames of
                                             3   video from the mdat box can be extracted and provided to a decoder to commence
                                             4   playback at the new playback location.74
                                             5            192. Netflix directly infringes at least claim 9, at least as described, when it
                                             6   tests its service using various playback devices.
                                             7            193. Upon information and belief, testing Netflix-compatible CE devices is
                                             8   critical to ensuring the success of the Netflix streaming service. Testing allows
                                             9   Netflix to ensure that the largest ecosystem of CE devices possible may seamlessly
                                            10   use the service. It further ensures that iterative versions, updates, and subsequent
R OBINS K APLAN LLP




                                            11   releases of the application and service remain compatible with CE devices.
            A TTORNEYS A T L AW




                                            12            194. Netflix has infringed, and continues to infringe, at least claim 9 of the
                          L OS A NGELES




                                            13   ’792 patent in the United States by making, using, offering for sale, selling, and/or
                                            14   importing the Accused ’792 Infringing Products, in violation of 35 U.S.C. § 271(a).
                                            15            195. Netflix has induced, and continues to induce, infringement of at least
                                            16   claim 15 of the ’792 patent, at least in the exemplary manner described in
                                            17   paragraphs 196-203, in violation of 35 U.S.C. § 271(b).
                                            18            196. At least as of the date of this Complaint, Netflix knows that the ’792
                                            19   patent enables playback features that video streaming users expect, enjoy, and use
                                            20   to navigate digital video easily, and they improve the user experience by reducing
                                            21   delays in loading and playing a video when it is selected by the user. Specifically, at
                                            22   least as of the date of this Complaint, Netflix knows that the ’792 patent is directed
                                            23   to providing an abridged video index that improves the user playback experience by
                                            24   enabling chunk-based adaptive bitrate streaming, “trick play,” and “fast start”
                                            25   functionality.
                                            26
                                            27
                                                 74
                                            28        Id. at 43, 59.

                                                                                            - 63 -
                                                                                                                            COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 64 of 128 Page ID #:64



                                             1         197. At least as of the date of this Complaint, Netflix knows that it provides
                                             2   and specifically intends to provide an application and service for CE playback
                                             3   devices that, when used as intended, meets the limitations of claim 15.
                                             4         198. At least as of the date of this Complaint, Netflix knows and
                                             5   specifically intends that CE playback devices enabling the Netflix application and
                                             6   service infringe claim 15, when enabling the application and service as intended—
                                             7   namely, the CE playback device serves as a decoder for decoding multimedia
                                             8   comprising at least one video track and at least one audio track.
                                             9         199. The CE playback device enabling the Netflix application comprises “a
                                            10   processor configured to decode multimedia.” The Netflix application runs on a
R OBINS K APLAN LLP




                                            11   device with a processor, and the application configures the processor to decode
            A TTORNEYS A T L AW




                                            12   multimedia streamed from Netflix’s server, as its website shows and instructs.75
                          L OS A NGELES




                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26   75
                                                   https://devices.netflix.com/en/;
                                            27   https://help.netflix.com/en/node/101653?ba=SwiftypeResultClick&q=install%20ap
                                            28   p%20browser.

                                                                                         - 64 -
                                                                                                                       COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 65 of 128 Page ID #:65



                                             1
                                             2
                                             3
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9
                                            10
R OBINS K APLAN LLP




                                            11
            A TTORNEYS A T L AW




                                            12
                          L OS A NGELES




                                            13
                                            14
                                            15
                                            16
                                            17           200. The Netflix application, enabled on a CE playback device, configures
                                            18   the processor to decode multimedia “wherein the multimedia includes a sequence of
                                            19   encoded video frames.” The video that Netflix streams contains a sequence of
                                            20   encoded video frames. The video streamed from Netflix and stored at the decoder’s
                                            21   memory contains at least a series mdat boxes, which, as discussed, contain encoded
                                            22   video frames within a video fragment. 76 Upon information and belief, Netflix video
                                            23   streams contain mdat boxes.
                                            24           201. The Netflix application, enabled on a CE playback device, configures
                                            25   the processor to decode multimedia wherein the multimedia further includes “a
                                            26   complete index referencing each encoded video frame in the sequence of encoded
                                            27
                                                 76
                                            28        ISO/IEC 14496-12 at 57.

                                                                                        - 65 -
                                                                                                                      COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 66 of 128 Page ID #:66



                                             1   video frames.” As explained, video streamed from Netflix contains moof boxes,
                                             2   which contain traf boxes. A traf box contains size information of each traf. The traf
                                             3   box also contains a trun box, which is a complete index to the location of each
                                             4   frame in the mdat box that follows the moof box containing the trun box. 77 Thus,
                                             5   Netflix video streams contain multiple sequences of encoded video frames and a
                                             6   complete index referencing each encoded video frame in the sequence of encoded
                                             7   video frames.
                                             8            202. The Netflix application, enabled on a CE playback device, configures
                                             9   the processor to decode multimedia where the multimedia further includes “an
                                            10   abridged index referencing a subset of the encoded video frames in the sequence of
R OBINS K APLAN LLP




                                            11   encoded video frames.” As explained, Netflix video contains an sidx box, which is
            A TTORNEYS A T L AW




                                            12   an abridged index that references a subset of the encoded video frames in the
                          L OS A NGELES




                                            13   sequence of encoded video frames.
                                            14            203. The Netflix application further configures the CE playback device’s
                                            15   processor “to locate a particular encoded video frame within the multimedia using
                                            16   the abridged index and to playback the sequence of encoded video frame starting
                                            17   from the located encoded video frame, the first and second indexes enabling trick
                                            18   play functionality.” As described in previous paragraphs, Netflix multimedia files
                                            19   (for example, MP4 files) show that the abridged index is located within the
                                            20   multimedia file before the series of encoded video frames, and the multimedia file
                                            21   contains the first and second indexes that enable trick play functionality (for
                                            22   example, seeking) because each element in trun, sidx, and ssix enables a playback
                                            23   device to seek to an I-frame corresponding to a specific playback time. The trun
                                            24   box in combination with the sidx box, and/or ssix box, enable trick play
                                            25   functionality, as already described.
                                            26
                                            27
                                                 77
                                            28        Id. at 56, 58.

                                                                                         - 66 -
                                                                                                                         COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 67 of 128 Page ID #:67



                                             1         204. Netflix’s infringement has caused and continues to cause damage to
                                             2   DivX, and DivX is entitled to recover damages sustained as a result of Netflix’s
                                             3   wrongful acts in an amount subject to proof at trial.
                                             4          COUNT IV: INFRINGEMENT OF U.S. PATENT NO. 9,184,920
                                             5         205. The allegations of paragraphs 1-204 of this Complaint are incorporated
                                             6   by reference as though fully set forth herein.
                                             7         206. Pursuant to 35 U.S.C. § 282, the ’920 patent is presumed valid.
                                             8         207. Upon information and belief, Netflix directly infringes the ’920 patent
                                             9   by making, using, offering to sell, selling, and/or importing into the United States
                                            10   its Netflix service, which provides a federated digital rights management scheme
R OBINS K APLAN LLP




                                            11   including trusted systems (collectively, the “Accused ’920 Infringing Products”).
            A TTORNEYS A T L AW




                                            12         208. Upon information and belief, the Accused ’920 Infringing Products
                          L OS A NGELES




                                            13   directly infringe at least claim 1 of the ’920 patent at least in the exemplary manner
                                            14   described in paragraphs 209-218 below.
                                            15         209. Netflix provides a “method of decoding encrypted content using a
                                            16   playback device on which an active user encryption key is stored, where the content
                                            17   includes frames of video and at least a portion of a plurality of frames of video are
                                            18   encrypted using at least one frame encryption key, and the at least one frame
                                            19   encryption key is encrypted using a content encryption key, and one or more copies
                                            20   of the content encryption key are each encrypted using one or more user encryption
                                            21   keys including the active user encryption key.” The video content distributed by
                                            22   Netflix in accordance with the MPEG-DASH Standard and the Microsoft PIFF
                                            23   Specification is encrypted by encrypting portions of frames using the AES-CTR
                                            24   cipher in accordance with the “cenc” scheme specified in the ISO Common
                                            25   Encryption Standard and Microsoft PIFF file format specification.78 Due to
                                            26
                                                 78
                                            27      See ISO/IEC 23009-1 (2014) Information technology—Dynamic adaptive
                                                 streaming over HTTP (DASH)—Part 1: Media presentation description and
                                            28
                                                                                         - 67 -
                                                                                                                         COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 68 of 128 Page ID #:68



                                             1   Netflix’s use of the “cenc” scheme to partially encrypt frames of video in
                                             2   accordance with the Microsoft PIFF Specification, playback of video streamed by
                                             3   Netflix on a playback device, using, for example, a Netflix-provided web-browser
                                             4   player or an application (for Android or iOS), involves decoding encrypted content.
                                             5   The process that Netflix uses to provide cryptographic keys to a playback device
                                             6   involves use of an active user encryption key stored on the playback device.
                                             7              a.   Specifically, Netflix has developed its own authentication process
                                             8                   that involves the use of active user keys. The active user keys take
                                             9                   the form of what Netflix describes as session keys contained in a
                                            10                   Master Token, which become active when a user ID token is bound
R OBINS K APLAN LLP




                                            11                   to the Master Token. To obtain a session key, the user must
            A TTORNEYS A T L AW




                                            12                   authenticate themselves to the Netflix servers. Following
                          L OS A NGELES




                                            13                   authentication, Master Token authentication session keys are used
                                            14                   to encrypt and authenticate messages. Netflix’s authentication
                                            15                   process is described within the Message Security Layer (“MSL”)
                                            16                   in, for example, the Netflix Tech Blog: 79
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24   segment formats; ISO/IEC 23007-1 (2016) Information technology—MPEG
                                            25   systems technologies—Part 7: Common encryption in ISO base media file format
                                                 files; and Portable encoding of audio-video objects: The Protected Interoperable
                                            26   File Format (PIFF).
                                            27   79
                                                   https://medium.com/netflix-techblog/message-security-layer-a-modern-take-on-
                                            28   securing-communication-f16964b79642.

                                                                                        - 68 -
                                                                                                                        COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 69 of 128 Page ID #:69



                                             1
                                             2
                                             3
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9
                                            10
R OBINS K APLAN LLP




                                            11
            A TTORNEYS A T L AW




                                            12
                          L OS A NGELES




                                            13
                                            14
                                            15                b.   The Netflix MSL protocol is documented via an Open Source

                                            16                     repository hosted on GitHub, and, in accordance with Netflix’s

                                            17                     documentation, the Master Tokens are structured as follows:80

                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                                 80
                                            28        https://github.com/Netflix/msl/wiki/Entity-Authentication#master-tokens.

                                                                                          - 69 -
                                                                                                                        COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 70 of 128 Page ID #:70



                                             1
                                             2
                                             3
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9
                                            10
R OBINS K APLAN LLP




                                            11
            A TTORNEYS A T L AW




                                            12
                          L OS A NGELES




                                            13
                                            14
                                            15              c.   The Session Data is contained within the Master Token and is
                                            16                   encrypted using “secret keys” and is as follows: 81
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                                 81
                                            28        Id.

                                                                                        - 70 -
                                                                                                                       COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 71 of 128 Page ID #:71



                                             1
                                             2
                                             3
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9
                                            10
R OBINS K APLAN LLP




                                            11
            A TTORNEYS A T L AW




                                            12
                          L OS A NGELES




                                            13
                                            14                d.   Netflix also indicates that “[o]ther entities cannot decrypt the
                                            15                     master token session data or generate the master token verification
                                            16                     data unless they also have access to these [secret] keys. These
                                            17                     secret keys must be adequately protected as unauthorized access to
                                            18                     these keys would allow communication involving master tokens to
                                            19                     be compromised.” 82
                                            20                e.   Where a user login and password is not explicitly requested by the
                                            21                     Netflix player, authentication is achieved using a user ID token.
                                            22                     User ID token data is as follows: 83
                                            23
                                            24
                                            25
                                            26
                                                 82
                                            27        Id.
                                                 83
                                            28        https://github.com/Netflix/msl/wiki/User-Authentication.

                                                                                           - 71 -
                                                                                                                           COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 72 of 128 Page ID #:72



                                             1
                                             2
                                             3
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9
                                            10
R OBINS K APLAN LLP




                                            11
            A TTORNEYS A T L AW




                                            12
                          L OS A NGELES




                                            13
                                            14
                                            15
                                                            f.   The Netflix MSL specifies that “[s]ecret keys are used by the
                                            16
                                                                 issuing entity to encrypt the user ID token user data and generate
                                            17
                                                                 the user ID token verification data. Other entities cannot decrypt the
                                            18
                                                                 user ID token user data or generate the user ID token verification
                                            19
                                                                 data unless they also have access to these keys. These secret keys
                                            20
                                                                 should be adequately protected to prevent unauthorized access to
                                            21
                                                                 the user identity.” Moreover, the master token serial number binds
                                            22
                                                                 the user ID token to the master ID token used to contain the session
                                            23
                                                                 keys: 84
                                            24
                                            25
                                            26
                                            27
                                                 84
                                            28        Id.

                                                                                        - 72 -
                                                                                                                        COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 73 of 128 Page ID #:73



                                             1
                                             2
                                             3
                                             4
                                             5
                                                           g.   Accordingly, the session keys are bound to a specific user ID, and a
                                             6
                                                                failure of the user ID token to authenticate will cause suspension of
                                             7
                                                                communication via the session keys (in other words, the server will
                                             8
                                                                not authenticate the user). In this way, the session keys contained
                                             9
                                                                within the Master Token and stored by the playback device
                                            10
                                                                constitute an active user key that is stored by the playback device.
R OBINS K APLAN LLP




                                            11
            A TTORNEYS A T L AW




                                                                In the event that the user ID token fails to authenticate, the Master
                                            12
                          L OS A NGELES




                                                                Token session key is no longer active. When a new user ID token is
                                            13
                                                                bound to the Master Token, or a new Master Token is issued and
                                            14
                                                                bound to a user ID token, then the session key becomes an active
                                            15
                                                                user key again. The process is described in the Netflix Tech Blog
                                            16
                                                                post as follows: 85
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27   85
                                                   https://medium.com/netflix-techblog/message-security-layer-a-modern-take-on-
                                            28   securing-communication-f16964b79642.

                                                                                        - 73 -
                                                                                                                        COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 74 of 128 Page ID #:74



                                             1
                                             2
                                             3
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9
                                            10
                                                              h.   The content received from Netflix’s servers includes encoded
R OBINS K APLAN LLP




                                            11
            A TTORNEYS A T L AW




                                                                   “frames of video.” The player receives a portion of an MP4 file
                                            12
                          L OS A NGELES




                                                                   from Netflix that includes an mdat box (namely, at least one video
                                            13
                                                                   track encoded as a plurality of video chunks). Irrespective of
                                            14
                                                                   whether the content is encoded using the H.264, H.265, or VP9
                                            15
                                                                   codecs, the content is stored in an MP4 container file formatted in
                                            16
                                                                   accordance with the Microsoft PIFF Specification. VP9 content is
                                            17
                                                                   also stored in accordance with an additional specification document
                                            18
                                                                   published by the open source WebM project regarding the storage
                                            19
                                                                   of VP9 content in the ISO BMFF. 86
                                            20
                                                              i.   In addition, “at least a portion of a plurality of frames of video are
                                            21
                                                                   encrypted using at least one frame encryption key.” Irrespective of
                                            22
                                                                   the codec used to encode the video, portions of each frame in the
                                            23
                                                                   streams encoded by Netflix for delivery via MPEG-DASH are
                                            24
                                                                   encrypted using the Advanced Encryption Standard Counter (AES-
                                            25
                                                                   CTR) mode encryption cipher in accordance with the “cenc”
                                            26
                                            27
                                                 86
                                            28        See VP9 in ISO Media File Format, https://www.webmproject.org/vp9/mp4/.

                                                                                           - 74 -
                                                                                                                            COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 75 of 128 Page ID #:75



                                             1                   scheme in the ISO Common Encryption Standard and the Microsoft
                                             2                   PIFF Specification. 87 Accordingly, each frame in the received
                                             3                   multimedia file is encrypted using at least one frame key.
                                             4              j.   Further, “the at least one frame encryption key is encrypted using a
                                             5                   content encryption key.” Files encoded by Netflix for distribution
                                             6                   via MPEG-DASH use a frame encryption key (namely, a key
                                             7                   stream output by the AES-CTR cipher) that is encrypted by a
                                             8                   content encryption key (namely, a key indicated by the KID in the
                                             9                   PIFF Track Encryption Box). The frame encryption key is
                                            10                   decrypted by configuring an AES cipher using the key indicated by
R OBINS K APLAN LLP




                                            11                   a KID in the PIFF Track Encryption Box and providing an
            A TTORNEYS A T L AW




                                            12                   initialization vector to the AES cipher in AES-CTR mode to obtain
                          L OS A NGELES




                                            13                   a decrypted frame key (namely, the key stream).
                                            14             k.    Netflix further provides that “one or more copies of the content
                                            15                   encryption key are each encrypted using one or more user
                                            16                   encryption keys including the active user encryption key.” The
                                            17                   Netflix application and browser-based players that stream H.265,
                                            18                   H.264, and VP9 video using MPEG-DASH obtain a copy of the
                                            19                   content encryption key from a DRM server (such as Microsoft
                                            20                   Playready, Google Widevine, or Apple FairPlay) to play back the
                                            21                   encrypted streams. Information that can be used to request the
                                            22                   content encryption key from a DRM server is contained in different
                                            23                   Protection System Header Boxes. The request and responses to
                                            24
                                            25   87
                                                   See PIFF Specification, page 17 (“AlgorithmID . . . 0x1 –AES 128-bit in CTR
                                            26   mode”); VP9 ISO BMFF Specification (“If the VP9 data is encrypted, the
                                                 Protection Scheme Info box (‘sinf’) SHALL be present, and SHALL contain a
                                            27   Scheme Type (‘schm’) box. The scheme_type field of the ‘schm’ box SHALL be
                                            28   ‘cenc’, indicating that AES-CTR encryption is used when samples are encrypted.”).

                                                                                        - 75 -
                                                                                                                       COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 76 of 128 Page ID #:76



                                             1                     obtain a copy of the content encryption key are communicated via
                                             2                     MSL and, as a result, are, upon information and belief, encrypted
                                             3                     by a user encryption key.
                                             4            210. Netflix “obtain[s] encrypted content using a playback device, where
                                             5   the content includes frames of video and at least a portion of a plurality of frames of
                                             6   video are encrypted using at least one frame encryption key” when it receives, for
                                             7   example, content from its servers that includes encoded frames of video stored in
                                             8   mdat boxes within an MP4 file. Irrespective of whether the content is encoded
                                             9   using the H.264, H.265, or VP9 codecs, the content is stored in an MP4 file
                                            10   formatted in accordance with the Microsoft PIFF Specification. VP9 content is also
R OBINS K APLAN LLP




                                            11   stored in accordance with an additional specification document published by the
            A TTORNEYS A T L AW




                                            12   open source WebM project regarding the storage of VP9 content in the ISO BMFF.
                          L OS A NGELES




                                            13                a.   With respect to, for example, content encoded using the H.264
                                            14                     codec, Netflix obtains streams of video that are identified as
                                            15                     encrypted by a PIFF Track Encryption Box. The Microsoft PIFF
                                            16                     Specification specifies that sample encryption must be used when
                                            17                     using the AES-CTR cipher so that the file contains information that
                                            18                     tells the player exactly which parts of the sample are and are not
                                            19                     encrypted: 88
                                            20
                                            21
                                            22
                                            23
                                            24                b.   Upon information and belief, Netflix provides initialization vectors
                                            25                     in the PIFF Sample Encryption Box “uuid.” The fields following
                                            26                     the initialization vectors for encoded frames indicate that at least a
                                            27
                                                 88
                                            28        PIFF Specification, page 23.

                                                                                           - 76 -
                                                                                                                            COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 77 of 128 Page ID #:77



                                             1                   portion of the frame is encrypted using at least one frame
                                             2                   encryption key. Upon information and belief, Netflix provides
                                             3                   similar PIFF Sample Encryption Boxes in MP4 container files used
                                             4                   to stream H.265, H.264, and VP9 content by Netflix to playback
                                             5                   devices.
                                             6         211. Netflix “obtain[s] using the playback device a copy of the at least one
                                             7   frame encryption key that is encrypted using a content encryption key and obtaining
                                             8   one or more copies of the content encryption key that are each encrypted using one
                                             9   or more user encryption keys including an active user encryption key stored on the
                                            10   playback device.” As noted above, files encoded by Netflix use a frame encryption
R OBINS K APLAN LLP




                                            11   key (namely, a key stream output by the AES-CTR based on the initialization
            A TTORNEYS A T L AW




                                            12   vector and the content encryption key, namely, the key indicated by the KID in the
                          L OS A NGELES




                                            13   PIFF Track Encryption Box). A decrypted frame key is obtained by providing an
                                            14   initialization vector (from the PIFF Sample Encryption Box) to an AES-CTR cipher
                                            15   configured using the content encryption key indicated by the KID (from the PIFF
                                            16   Track Encryption Box). The key stream output by the AES-CTR is the frame key
                                            17   used to decrypt one or more encrypted portions of a frame of video. The Netflix
                                            18   application and browser-based players can obtain a copy of the content encryption
                                            19   key from different DRM servers using different DRM headers contained within the
                                            20   multimedia file (Protection System Header Boxes). To obtain the content
                                            21   encryption key, the Netflix application and browser-based players communicate
                                            22   with the relevant DRM server. Upon information and belief, the proprietary means
                                            23   by which the respective DRM systems distribute the content encryption key further
                                            24   includes an active user key. As noted above, Netflix implements the Netflix MSL in
                                            25   a manner that relies on an active user key stored on the playback device to encrypt
                                            26   messages. Therefore, the content encryption key returned by Netflix’s DRM servers
                                            27   is encrypted in a manner that enables decryption using the active user key stored on
                                            28   the playback device.
                                                                                        - 77 -
                                                                                                                       COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 78 of 128 Page ID #:78



                                             1         212. Netflix “decrypt[s] one of the one or more copies of the content
                                             2   encryption key using the playback device and the active user encryption key” by
                                             3   decrypting MSL message data (the content encryption key) received from the
                                             4   Netflix DRM servers using the active user encryption key. The content encryption
                                             5   key is then available along with the initialization vectors to obtain frame encryption
                                             6   keys in the manner described above, enabling decoding and playback of the
                                             7   encrypted video stream.
                                             8         213. Netflix “play[s] back frames of the encrypted content using the
                                             9   playback device” by displaying decoded frames via the Netflix player.
                                            10         214. Netflix’s playback comprises “identifying any portions of a frame that
R OBINS K APLAN LLP




                                            11   are encrypted.” As required by, for example, the Microsoft PIFF Specification, the
            A TTORNEYS A T L AW




                                            12   frames are partially encrypted using subsample encryption, and the player software
                          L OS A NGELES




                                            13   identifies the portions of the frames that are encrypted using the PIFF Sample
                                            14   Encryption Box contained in every MP4 video segment. Each frame has, for
                                            15   example, a corresponding PIFF Sub Sample Encryption Entry contained within the
                                            16   PIFF Sample Encryption Box that specifies an initialization vector, the number of
                                            17   subsamples that are encrypted, and the number of encrypted/unencrypted bytes in
                                            18   each encrypted subsample.
                                            19         215. Netflix’s playback further comprises “identifying the frame encryption
                                            20   key used to encrypt the identified portions of the frame.” The frame encryption key
                                            21   for each frame is identified from the PIFF Sample Encryption Entry based on the
                                            22   initialization vector for the frame and is decrypted using the initialization vector
                                            23   and the content encryption key, the key indicated by a KID in the PIFF Track
                                            24   Encryption Box.
                                            25         216. Netflix’s playback further comprises “decrypting the identified frame
                                            26   encryption key using the decrypted content encryption key,” because, as noted
                                            27   above, the ISO Common Encryption Standard specifies that the key stream output
                                            28   by the AES-CTR is the frame encryption key used to decrypt one or more
                                                                                          - 78 -
                                                                                                                          COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 79 of 128 Page ID #:79



                                             1   encrypted portions of a frame of video. The process of decrypting the identified
                                             2   frame encryption key involves configuring an AES-CTR cipher using the content
                                             3   encryption key, the key indicated by a KID in the PIFF Track Encryption Box, and
                                             4   providing the initialization vector from the PIFF Sample Encryption Entry to the
                                             5   AES-CTR cipher to obtain the frame key.
                                             6         217. Netflix’s playback further comprises “decrypting the encrypted
                                             7   portions of the frame using the decrypted identified frame encryption key” because,
                                             8   as noted above, the content was encrypted and must use a frame key for decryption
                                             9   in accordance with the ISO Common Encryption Standard.
                                            10         218. Netflix’s playback further comprises “decoding the unencrypted frame
R OBINS K APLAN LLP




                                            11   of video,” when it plays decoded video via the Netflix player.
            A TTORNEYS A T L AW




                                            12         219. Netflix directly infringes at least claim 1, at least as described, when it
                          L OS A NGELES




                                            13   tests its service using various playback devices.
                                            14         220. Upon information and belief, testing Netflix-compatible CE devices is
                                            15   critical to ensuring the success of the Netflix streaming service. Testing allows
                                            16   Netflix to ensure that the largest ecosystem of CE devices possible may seamlessly
                                            17   use the service. It further ensures that iterative versions, updates, and subsequent
                                            18   releases of the application and service remain compatible with CE devices.
                                            19         221. Netflix has infringed, and continues to infringe, at least claim 1 of the
                                            20   ’920 patent in the United States by making, using, offering for sale, selling, and/or
                                            21   importing the Accused ’920 Infringing Products, in violation of 35 U.S.C. § 271(a).
                                            22         222. Netflix has induced, and continues to induce, infringement of at least
                                            23   claim 1 of the ’920 patent, at least in the exemplary manner described in paragraphs
                                            24   223-225, in violation of 35 U.S.C. § 271(b).
                                            25         223. At least as of the date of this Complaint, Netflix knows that the ’920
                                            26   patent allows it to deliver video content securely to many different devices,
                                            27   supporting a large and diverse streaming device ecosystem. Specifically, the
                                            28   content security provided by the ’920 inventions allows Netflix to obtain and offer
                                                                                         - 79 -
                                                                                                                          COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 80 of 128 Page ID #:80



                                             1   its users a library of high-quality video content. At least as of the date of this
                                             2   Complaint, Netflix knows that the ’920 patent is directed to a DRM architecture
                                             3   that enhances content security by binding active encryption keys to a user, allowing
                                             4   secure streaming.
                                             5         224. At least as of the date of this Complaint, Netflix knows that it provides
                                             6   and specifically intends to provide an application and service for CE playback
                                             7   devices that, when used as intended, practices the method recited in claim 1 of the
                                             8   ’920 patent.
                                             9         225. At least as of the date of this Complaint, Netflix knows and
                                            10   specifically intends that its end users practice the method recited in claim 1, when
R OBINS K APLAN LLP




                                            11   using its application and service as intended—namely, the user engages the Netflix
            A TTORNEYS A T L AW




                                            12   application to decode and play back encrypted digital video content using the
                          L OS A NGELES




                                            13   playback device, as described in paragraphs 209-218.
                                            14         226. Netflix’s infringement has caused and continues to cause damage to
                                            15   DivX, and DivX is entitled to recover damages sustained as a result of Netflix’s
                                            16   wrongful acts in an amount subject to proof at trial.
                                            17           COUNT V: INFRINGEMENT OF U.S. PATENT NO. 9,270,720
                                            18         227. The allegations of paragraphs 1-226 of this Complaint are incorporated
                                            19   by reference as though fully set forth herein.
                                            20         228. Pursuant to 35 U.S.C. § 282, the ’720 patent is presumed valid.
                                            21         229. Upon information and belief, Netflix directly infringes the ’720 patent
                                            22   by making, using, offering to sell, selling, and/or importing into the United States
                                            23   its Netflix service, which provides a system and method for automatically
                                            24   generating top level index files (collectively, the “Accused ’720 Infringing
                                            25   Products”).
                                            26         230. Upon information and belief, the Accused ’720 Infringing Products
                                            27   directly infringe at least claim 1 of the ’720 patent at least in the exemplary manner
                                            28   described in paragraphs 231-236 below.
                                                                                          - 80 -
                                                                                                                            COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 81 of 128 Page ID #:81



                                             1         231. Netflix practices a “method of generating a top level index file,” that
                                             2   is, a manifest.
                                             3         232. Netflix “receiv[es] a request from a playback device at a playback
                                             4   server system, where the request (i) identifies a piece of content and (ii) includes a
                                             5   product identifier” when its streaming infrastructure, that is, its playback server
                                             6   system, receives a request from a CE playback device, where the request (i)
                                             7   identifies a piece of content, and (ii) includes a product identifier. As illustrated in,
                                             8   for example, Netflix Open Connect documentation, which describes “the
                                             9   global network that is responsible for delivering Netflix TV shows and movies to
                                            10   our members worldwide,” Netflix receives a request from a playback device that
R OBINS K APLAN LLP




                                            11   identifies requested video assets and “individual client characteristics.” 89
            A TTORNEYS A T L AW




                                            12
                          L OS A NGELES




                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27   89
                                                  See Open Connect Overview, https://openconnect.netflix.com/Open-Connect-
                                            28   Overview.pdf, at 2, 4.

                                                                                           - 81 -
                                                                                                                            COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 82 of 128 Page ID #:82



                                             1
                                             2
                                             3
                                             4
                                             5
                                             6
                                             7
                                             8   The playback device could be, for example, a PC running Windows 10 using the
                                             9   Edge browser from Microsoft. The request identifies a piece of content, for
                                            10   example, using a movieID. And the request includes a product identifier, for
R OBINS K APLAN LLP




                                            11   example, Win10 PC/Edge. The request includes information necessary to determine
            A TTORNEYS A T L AW




                                            12   the playback device’s version and at least one device capability based on the
                          L OS A NGELES




                                            13   product identifier. The Netflix “play decision” process is illustrated in the following
                                            14   exemplary presentation, published on February 21, 2018, at www.slideshare.net,
                                            15   from Suudhan Rangarajan, a Senior Software Engineer at Netflix: 90
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27   90
                                                   Rangarajan, Suudhan, Scaling Playback Services,
                                            28   https://www.slideshare.net/SuudhanRangarajan/scaling-playback-services, at 7.

                                                                                         - 82 -
                                                                                                                         COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 83 of 128 Page ID #:83



                                             1
                                             2
                                             3
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9
                                            10
R OBINS K APLAN LLP




                                            11
            A TTORNEYS A T L AW




                                            12
                          L OS A NGELES




                                            13
                                            14         233. Netflix “retriev[es], using the playback server system, (i) a list of
                                            15   assets associated with the identified piece of content and (ii) at least one device
                                            16   capability based upon the product identifier, wherein each asset is a different stream
                                            17   associated with the piece of content.” Netflix uses its playback server system to
                                            18   retrieve a list of assets associated with the identified piece of content. More
                                            19   specifically, and as illustrated in, for example, Netflix Open Connect
                                            20   documentation, Netflix’s playback server system identifies and retrieves the
                                            21   specific streaming assets that are required to handle the playback request: 91
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27   91
                                                  See Open Connect Overview, https://openconnect.netflix.com/Open-Connect-
                                            28   Overview.pdf, at 4.

                                                                                          - 83 -
                                                                                                                          COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 84 of 128 Page ID #:84



                                             1
                                             2
                                             3
                                             4
                                             5
                                             6
                                             7
                                             8   The Netflix playback server system has a list of different streams associated with
                                             9   the requested piece of content, for example, using the movieID—streams in
                                            10   different formats for different device capabilities. Multiple resolutions and bitrates
R OBINS K APLAN LLP




                                            11   exist for the content associated with the movieID. Netflix uses its playback server
            A TTORNEYS A T L AW




                                            12   system to retrieve at least one device capability based on the product identifier. For
                          L OS A NGELES




                                            13   example, Netflix will stream 4K/UltraHD content encoded with the H.265 codec to
                                            14   only a 4K/UltraHD capable PC, depending on its OS version, browser type, H.265
                                            15   capability, DRM and content protection capabilities and robustness, and 60Hz
                                            16   HDMI. 92
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26   92
                                                   https://help.netflix.com/en/node/23931;
                                            27   https://nvidia.custhelp.com/app/answers/detail/a_id/4583/~/4k-uhd-netflix-content-
                                            28   on-nvidia-gpus.

                                                                                         - 84 -
                                                                                                                          COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 85 of 128 Page ID #:85



                                             1
                                             2
                                             3
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9
                                            10
R OBINS K APLAN LLP




                                            11
            A TTORNEYS A T L AW




                                            12
                          L OS A NGELES




                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28
                                                                                    - 85 -
                                                                                                                COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 86 of 128 Page ID #:86



                                             1          234. Netflix “filter[s] the list of assets using the at least one device
                                             2   capability using the playback server system, wherein the playback server system
                                             3   maintains a database of product identifiers and associated device capabilities.”
                                             4   Netflix indicates that it uses a decide-and-filter process for the manifest delivery
                                             5   service. 93
                                             6
                                             7
                                             8
                                             9
                                            10
R OBINS K APLAN LLP




                                            11
            A TTORNEYS A T L AW




                                            12
                          L OS A NGELES




                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26   93
                                                   See Rangarajan, Suudhan, Scaling Playback Services,
                                            27   https://www.slideshare.net/SuudhanRangarajan/scaling-playback-services, at 10,
                                            28   23.

                                                                                          - 86 -
                                                                                                                           COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 87 of 128 Page ID #:87



                                             1
                                             2
                                             3
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9
                                            10
R OBINS K APLAN LLP




                                            11
            A TTORNEYS A T L AW




                                                 Netflix generates a different manifest based on the device capability (or
                                            12
                          L OS A NGELES




                                                 capabilities) using its playback server system. Netflix filters the list of assets
                                            13
                                                 (bitrate/resolution/format) based on the device capabilities. For example, as
                                            14
                                                 described in the previous paragraph, Netflix will stream 4K/UltraHD content
                                            15
                                                 encoded with the H.265 codec to only a 4K/UltraHD capable PC, depending on its
                                            16
                                                 OS version, browser type, H.265 capability, DRM and content protection
                                            17
                                                 capabilities and robustness, and 60Hz HDMI. 94 Netflix’s playback server system
                                            18
                                                 maintains a database of product identifiers and associated device capabilities.
                                            19
                                                          235. Netflix “generat[es] a top level index file describing each asset in the
                                            20
                                                 filtered list of assets using the playback server system,” that is, a manifest. Netflix
                                            21
                                                 generates the manifest using its playback server system, and each is specific to the
                                            22
                                                 playback device capabilities and contains CDN server locations for download of the
                                            23
                                                 assets. The distribution and naming of Netflix’s CDN is documented in published
                                            24
                                                 papers and supports the step of generating the manifest file. 95
                                            25
                                                 94
                                            26        https://help.netflix.com/en/node/23931.
                                                 95
                                            27     See “Open Connect Everywhere: A Glimpse at the Internet Ecosystem through
                                                 the Lens of the Netflix CDN,” arXiv:1606.05519v1 [cs.NI], 17 Jun 2016, available
                                            28
                                                                                           - 87 -
                                                                                                                            COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 88 of 128 Page ID #:88



                                             1
                                             2
                                             3
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9
                                            10
R OBINS K APLAN LLP




                                            11
            A TTORNEYS A T L AW




                                            12
                          L OS A NGELES




                                            13
                                            14   As illustrated in the following exemplary Netflix presentation, Netflix generates the
                                            15   manifest, either in real-time or pre-cached: 96
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26   at https://arxiv.org/abs/1606.05519.
                                            27   96
                                                   See Rangarajan, Suudhan, Scaling Playback Services,
                                            28   https://www.slideshare.net/SuudhanRangarajan/scaling-playback-services, at 17-18.

                                                                                          - 88 -
                                                                                                                        COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 89 of 128 Page ID #:89



                                             1
                                             2
                                             3
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9
                                            10
R OBINS K APLAN LLP




                                            11
            A TTORNEYS A T L AW




                                            12
                          L OS A NGELES




                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26         236. Netflix “send[s] the top level index file to the playback device using
                                            27   the playback server system, wherein the top level index file is used by the playback
                                            28
                                                                                        - 89 -
                                                                                                                       COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 90 of 128 Page ID #:90



                                             1   device to determine which assets to request for playback on the device.” Netflix
                                             2   sends the top-level index file—the manifest—to the playback device using the
                                             3   playback server system via, for example, the MSL layer request (POST) and
                                             4   response (GET). The manifest is used within the playback device to request the
                                             5   video streams for playback. As illustrated in the following exemplary Netflix
                                             6   presentation, the playback server system requires a “decide process” to send the
                                             7   appropriate manifest to the playback device: 97
                                             8
                                             9
                                            10
R OBINS K APLAN LLP




                                            11
            A TTORNEYS A T L AW




                                            12
                          L OS A NGELES




                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22   Further, Netflix admits that it does adaptive streaming using the manifests,

                                            23   suggesting that the playback device uses the manifest to determine the assets to

                                            24   request for playback on the device: 98

                                            25
                                                 97
                                                   See Rangarajan, Suudhan, Scaling Playback Services,
                                            26   https://www.slideshare.net/SuudhanRangarajan/scaling-playback-services, at 3.
                                            27   98
                                                   https://medium.com/netflix-techblog/high-quality-video-encoding-at-scale-
                                            28   d159db052746.

                                                                                          - 90 -
                                                                                                                        COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 91 of 128 Page ID #:91



                                             1
                                             2
                                             3
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9         237. Netflix directly infringes at least claim 1, at least as described, when it
                                            10   tests its service using various playback devices.
R OBINS K APLAN LLP




                                            11         238. Upon information and belief, testing Netflix-compatible CE devices is
            A TTORNEYS A T L AW




                                            12   critical to ensuring the success of the Netflix streaming service. Testing allows
                          L OS A NGELES




                                            13   Netflix to ensure that the largest ecosystem of CE devices possible may seamlessly
                                            14   use the service. It further ensures that iterative versions, updates, and subsequent
                                            15   releases of the application and service remain compatible with CE devices.
                                            16         239. Netflix has infringed, and continues to infringe, at least claim 1 of the
                                            17   ’720 patent in the United States by making, using, offering for sale, selling, and/or
                                            18   importing the Accused ’720 Infringing Products, in violation of 35 U.S.C. § 271(a).
                                            19         240. Netflix’s infringement has caused and continues to cause damage to
                                            20   DivX, and DivX is entitled to recover damages sustained as a result of Netflix’s
                                            21   wrongful acts in an amount subject to proof at trial.
                                            22          COUNT VI: INFRINGEMENT OF U.S. PATENT NO. 9,998,515
                                            23         241. The allegations of paragraphs 1-240 of this Complaint are incorporated
                                            24   by reference as though fully set forth herein.
                                            25         242. Pursuant to 35 U.S.C. § 282, the ’515 patent is presumed valid.
                                            26         243. Upon information and belief, Netflix directly infringes the ’515 patent
                                            27   by making, using, offering to sell, selling, and/or importing into the United States
                                            28
                                                                                         - 91 -
                                                                                                                          COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 92 of 128 Page ID #:92



                                             1   its Netflix service, which provides a system and method for automatically
                                             2   generating top level index files (collectively, the “Accused ’515 Infringing
                                             3   Products”).
                                             4         244. Upon information and belief, the Accused ’515 Infringing Products
                                             5   directly infringe at least claim 1 of the ’515 patent at least in the exemplary manner
                                             6   described in paragraphs 245-251 below.
                                             7         245. Netflix practices a “method for authorizing playback of content,” that
                                             8   is, its streaming service.
                                             9          246. Netflix “receiv[es] a request for content from a playback device at a
                                            10   playback server, where the request includes a product identifier that identifies a
R OBINS K APLAN LLP




                                            11   device configuration” when its streaming infrastructure, that is, its playback server,
            A TTORNEYS A T L AW




                                            12   receives a request for content from a playback device, where the request includes a
                          L OS A NGELES




                                            13   product identifier that identifies a device configuration. As illustrated in, for
                                            14   example, Netflix Open Connect documentation, Netflix’s playback server receives
                                            15   a request from a playback device that identifies requested video assets and
                                            16   “individual client characteristics.” 99
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27   99
                                                  See Open Connect Overview, https://openconnect.netflix.com/Open-Connect-
                                            28   Overview.pdf, at 4.

                                                                                           - 92 -
                                                                                                                           COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 93 of 128 Page ID #:93



                                             1
                                             2
                                             3
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9
                                            10
R OBINS K APLAN LLP




                                            11
            A TTORNEYS A T L AW




                                            12
                          L OS A NGELES




                                            13
                                            14
                                            15
                                            16
                                            17   The playback device could be, for example, a PC running Windows 10 using the
                                            18   Edge browser from Microsoft. The request for content includes a product identifier,
                                            19   for example, Win10 PC/Edge. And the request includes information necessary to
                                            20   determine the playback device’s version and at least one device capability based on
                                            21   the product identifier and, as a result, identifies a device configuration. The Netflix
                                            22   “play decision” process is illustrated below in an exemplary presentation, from
                                            23   Suudhan Rangarajan, a Senior Software Engineer at Netflix: 100
                                            24
                                            25
                                            26
                                            27   100
                                                    Rangarajan, Suudhan, Scaling Playback Services,
                                            28   https://www.slideshare.net/SuudhanRangarajan/scaling-playback-services, at 8.

                                                                                          - 93 -
                                                                                                                          COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 94 of 128 Page ID #:94



                                             1
                                             2
                                             3
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9
                                            10
R OBINS K APLAN LLP




                                            11
            A TTORNEYS A T L AW




                                            12
                          L OS A NGELES




                                            13
                                                       247. Netflix “identif[es], using the playback server, based on the product
                                            14
                                                 identifier, a plurality of device capabilities including a device type and a device
                                            15
                                                 software version indicating a version number for an adaptive streaming software
                                            16
                                                 component implemented on the playback device.” For example, the playback
                                            17
                                                 device could be a PC running Windows 10 using the Edge browser from Microsoft.
                                            18
                                                 Netflix uses its playback server to identify the device type, based on the product
                                            19
                                                 identifier, identified by the flag “MicrosoftEnableDeviceInfo.” Furthermore, a
                                            20
                                                 device software version indicating a version number for an adaptive streaming
                                            21
                                                 software component is also included, which is the version number of the Edge
                                            22
                                                 browser. And as discussed in the previous paragraph, the request for content
                                            23
                                                 includes a product identifier, for example, Win10 PC/Edge. And the request
                                            24
                                                 includes, for example, the capabilities and version of the playback device.
                                            25
                                                       248. Netflix “retriev[es], using the playback server, a list of assets
                                            26
                                                 associated with the identified piece of content, wherein each asset is a different
                                            27
                                                 stream associated with the piece of content.” Netflix uses its playback server to
                                            28
                                                                                          - 94 -
                                                                                                                          COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 95 of 128 Page ID #:95



                                             1   retrieve a list of assets associated with the identified piece of content. More
                                             2   specifically, as illustrated in Netflix Open Connect documentation, Netflix’s
                                             3   playback server determines which specific streaming assets are required to handle
                                             4   the playback request.101
                                             5
                                             6
                                             7
                                             8
                                             9
                                            10
R OBINS K APLAN LLP




                                            11
            A TTORNEYS A T L AW




                                            12   The Netflix playback server has a list of different streams associated with the
                          L OS A NGELES




                                            13   requested piece of content, for example, using the movieID—streams in different
                                            14   formats for different device capabilities. Multiple resolutions and bitrates exist for
                                            15   the content associated with the movieID.
                                            16         249. Netflix “filter[s], using the playback server, the list of assets based on
                                            17   the plurality of device capabilities.” Netflix indicates that it uses a decide-and-filter
                                            18   process for the manifest delivery service.102
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                                 101
                                            25     See Open Connect Overview, https://openconnect.netflix.com/Open-Connect-
                                                 Overview.pdf, at 4.
                                            26   102
                                                    See Rangarajan, Suudhan, Scaling Playback Services,
                                            27   https://www.slideshare.net/SuudhanRangarajan/scaling-playback-services, at 10,
                                            28   23.

                                                                                          - 95 -
                                                                                                                            COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 96 of 128 Page ID #:96



                                             1
                                             2
                                             3
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9
                                            10
R OBINS K APLAN LLP




                                            11
            A TTORNEYS A T L AW




                                            12
                          L OS A NGELES




                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                                 Netflix generates a different manifest based on the device capabilities using its
                                            25
                                                 playback server. Netflix filters the list of assets (bitrate/resolution/format) based on
                                            26
                                                 the device capabilities. For example, Netflix will stream 4K/UltraHD content
                                            27
                                                 encoded with the H.265 codec to only a 4K/UltraHD capable PC, depending on its
                                            28
                                                                                          - 96 -
                                                                                                                           COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 97 of 128 Page ID #:97



                                             1   OS version, browser type, H.265 capability, DRM and content protection
                                             2   capabilities and robustness, and 60Hz HDMI. 103
                                             3
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9
                                            10
R OBINS K APLAN LLP




                                            11
            A TTORNEYS A T L AW




                                            12
                          L OS A NGELES




                                            13
                                            14            250. Netflix “generat[es], using the playback server, a top level index file
                                            15   describing each asset in the filtered list of assets, wherein the top level index file
                                            16   identifies locations and bitrates of a plurality of alternative streams capable of being
                                            17   used to perform adaptive streamlining of the content.” Netflix, using its playback
                                            18   server, generates a manifest, that is, a top-level index file. Each is specific to the
                                            19   playback device capabilities and contains CDN server locations for download of the
                                            20   assets. The distribution and naming of Netflix’s CDN is documented in published
                                            21   papers and supports the step of generating the manifest file.104
                                            22
                                            23
                                            24
                                            25
                                                 103
                                                       https://help.netflix.com/en/node/23931.
                                            26   104
                                                    See “Open Connect Everywhere: A Glimpse at the Internet Ecosystem through
                                            27   the Lens of the Netflix CDN,” arXiv:1606.05519v1 [cs.NI], 17 Jun 2016, available
                                            28   at https://arxiv.org/abs/1606.05519.

                                                                                           - 97 -
                                                                                                                            COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 98 of 128 Page ID #:98



                                             1
                                             2
                                             3
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9
                                            10
R OBINS K APLAN LLP




                                            11
            A TTORNEYS A T L AW




                                            12
                          L OS A NGELES




                                            13
                                            14   As illustrated in the following exemplary Netflix presentation, Netflix generates the
                                            15   manifest, either in real-time or pre-cached: 105
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27   105
                                                    See Rangarajan, Suudhan, Scaling Playback Services,
                                            28   https://www.slideshare.net/SuudhanRangarajan/scaling-playback-services, at 17-18.

                                                                                          - 98 -
                                                                                                                        COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 99 of 128 Page ID #:99



                                             1
                                             2
                                             3
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9
                                            10
R OBINS K APLAN LLP




                                            11
            A TTORNEYS A T L AW




                                            12
                          L OS A NGELES




                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26         251. Netflix “send[s] the top level index file from the playback server to the
                                            27   playback device.” Netflix sends the top-level index file—the manifest—to the
                                            28
                                                                                        - 99 -
                                                                                                                       COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 100 of 128 Page ID #:100



                                              1   playback device using the playback server via, for example, the MSL layer request
                                              2   (POST) and response (GET).
                                              3         252. Netflix directly infringes at least claim 1, at least as described, when it
                                              4   tests its service using various playback devices.
                                              5         253. Upon information and belief, testing Netflix-compatible CE devices is
                                              6   critical to ensuring the success of the Netflix streaming service. Testing allows
                                              7   Netflix to ensure that the largest ecosystem of CE devices possible may seamlessly
                                              8   use the service. It further ensures that iterative versions, updates, and subsequent
                                              9   releases of the application and service remain compatible with CE devices.
                                             10         254. Netflix has infringed, and continues to infringe, at least claim 1 of the
R OBINS K APLAN LLP




                                             11   ’515 patent in the United States by making, using, offering for sale, selling, and/or
            A TTORNEYS A T L AW




                                             12   importing the Accused ’515 Infringing Products, in violation of 35 U.S.C. § 271(a).
                          L OS A NGELES




                                             13         255. Netflix has induced, and continues to induce, infringement of at least
                                             14   claim 16 of the ’515 patent, at least in the exemplary manner described in
                                             15   paragraphs 256-265, in violation of 35 U.S.C. § 271(b).
                                             16         256. At least as of the date of this Complaint, Netflix knows that the ’515
                                             17   patent enables it to offer adaptive bitrate streaming services that perform smoothly
                                             18   and without stalls when switching among video streams of different resolution
                                             19   during playback on a user’s device. Specifically, at least as of the date of this
                                             20   Complaint, Netflix knows that the ’515 patent is directed to a playback server
                                             21   system that automatically generates a top-level index file tailored to a particular
                                             22   playback device that the playback device uses to request a streaming file, improving
                                             23   adaptive bitrate streaming.
                                             24         257. At least as of the date of this Complaint, Netflix knows that it provides
                                             25   and specifically intends to provide an application and service to be used with a CE
                                             26   playback device that, when used as intended, meets the limitations of claim 16.
                                             27         258. At least as of the date of this Complaint, Netflix knows and
                                             28   specifically intends that end-user CE playback devices be a device that meets all of
                                                                                          - 100 -
                                                                                                                           COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 101 of 128 Page ID #:101



                                              1   the limitations of claim 16, when the Netflix application is enabled on the playback
                                              2   device as intended.
                                              3         259. The CE playback device enabling the Netflix application comprises
                                              4   “memory containing information used to identify capabilities of the playback
                                              5   device.” The Netflix application runs on a device with memory containing
                                              6   information used to identify capabilities of the playback device, as illustrated on
                                              7   Netflix’s website:106
                                              8
                                              9
                                             10
R OBINS K APLAN LLP




                                             11
            A TTORNEYS A T L AW




                                             12
                          L OS A NGELES




                                             13
                                             14
                                             15
                                             16
                                             17
                                             18
                                             19
                                             20
                                             21
                                             22
                                             23
                                             24
                                             25
                                             26   106
                                                     https://devices.netflix.com/en/;
                                             27   https://help.netflix.com/en/node/101653?ba=SwiftypeResultClick&q=install%20ap
                                             28   p%20browser.

                                                                                         - 101 -
                                                                                                                          COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 102 of 128 Page ID #:102



                                              1
                                              2
                                              3
                                              4
                                              5
                                              6
                                              7
                                              8
                                              9
                                             10
R OBINS K APLAN LLP




                                             11
            A TTORNEYS A T L AW




                                             12
                          L OS A NGELES




                                             13
                                             14
                                             15
                                             16
                                             17   The playback device could be, for example, a PC running Windows 10 with the
                                             18   Edge browser from Microsoft. The request from the playback device to the
                                             19   playback server includes a product identifier, for example, Win10 PC/Edge. And
                                             20   the request includes information necessary to determine the playback device’s
                                             21   version and at least one device capability based on the product identifier. That
                                             22   information is stored in the playback device’s memory.
                                             23         260. The CE playback device enabling the Netflix application further
                                             24   comprises “a processor configured by a client application,” namely, the Netflix
                                             25   application. The Netflix application or JavaScript-implemented and browser-
                                             26
                                             27
                                             28
                                                                                         - 102 -
                                                                                                                          COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 103 of 128 Page ID #:103



                                              1   enabled playback runs on a device with a processor, and the processor is configured
                                              2   by the Netflix application or JavaScript-implemented player. 107
                                              3               261. The Netflix application “configures the processor to request, using the
                                              4   playback device, a top level index file from a playback server, where the request
                                              5   identifies a piece of content and includes a software version indicating a version
                                              6   number for an adaptive streaming software component implemented on the device.”
                                              7   The processor, configured by the Netflix application, uses the playback device to
                                              8   request a top-level index file—the manifest. This is realized via, for example, the
                                              9   MSL layer request (POST) and response (GET). The request identifies a piece of
                                             10   content and includes a software version indicating a version number for an adaptive
R OBINS K APLAN LLP




                                             11   streaming software component implemented on the device. The playback device
            A TTORNEYS A T L AW




                                             12   could be, for example, a PC running Windows 10 using the Edge browser from
                          L OS A NGELES




                                             13   Microsoft. The request identifies a piece of content, for example, using the
                                             14   movieID. The request further includes a version number for an adaptive streaming
                                             15   software component implemented on the device, for example, the Edge browser.
                                             16               262. The Netflix application further configures the processor to “receive,
                                             17   using the playback device, a top level index file from the playback server, where
                                             18   the top level index file identifies locations and bitrates of a plurality of different
                                             19   alternative streams capable of being used to perform adaptive streaming of the
                                             20   identified piece of content and accessible to the playback device.” The processor,
                                             21   configured by the Netflix application, uses the playback device to request and
                                             22   receive a manifest from the Netflix playback server. The manifest includes the
                                             23   locations and bitrates of a plurality of different alternative streams.
                                             24               263. The Netflix application further configures the processor to “select,
                                             25   using the playback device, an initial stream from the plurality of different
                                             26
                                             27   107
                                                        Id.
                                             28
                                                                                              - 103 -
                                                                                                                             COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 104 of 128 Page ID #:104



                                              1   alternative streams.” The processor, configured by the Netflix application, uses the
                                              2   playback device to select an initial stream from the urls listed in the manifest. 108
                                              3
                                              4
                                              5
                                              6
                                              7
                                              8
                                              9
                                             10
R OBINS K APLAN LLP




                                             11
                                                        264. The Netflix application further configures the processor to “retrieve,
            A TTORNEYS A T L AW




                                             12
                          L OS A NGELES




                                                  using the playback device, at least a portion of the initial stream from the locations
                                             13
                                                  identified in the top level index file.” The processor, configured by the Netflix
                                             14
                                                  application, uses the playback device to request and receive the manifest. As
                                             15
                                                  discussed in previous paragraphs, the manifest includes the locations and bitrates of
                                             16
                                                  a plurality of different alternative streams. And at least a portion of the initial
                                             17
                                                  stream from one of the locations identified in the top-level index file—the
                                             18
                                                  manifest—is retrieved.
                                             19
                                                        265. The Netflix application further configures the processor to “play back,
                                             20
                                                  using the playback device, the portion of the initial stream.” After the processor
                                             21
                                                  retrieves the at least portion of the initial stream from one of the locations identified
                                             22
                                                  in the top-level index file—the manifest—the playback device plays the file.
                                             23
                                                        266. Netflix’s infringement has caused and continues to cause damage to
                                             24
                                                  DivX, and DivX is entitled to recover damages sustained as a result of Netflix’s
                                             25
                                                  wrongful acts in an amount subject to proof at trial.
                                             26
                                             27   108
                                                    https://medium.com/netflix-techblog/high-quality-video-encoding-at-scale-
                                             28   d159db052746.

                                                                                           - 104 -
                                                                                                                             COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 105 of 128 Page ID #:105



                                              1         COUNT VII: INFRINGEMENT OF U.S. PATENT NO. 10,212,486
                                              2         267. The allegations of paragraphs 1-266 of this Complaint are incorporated
                                              3   by reference as though fully set forth herein.
                                              4         268. Pursuant to 35 U.S.C. § 282, the ’486 patent is presumed valid.
                                              5         269. On information and belief, Netflix directly infringes the ’486 patent by
                                              6   making, using, offering to sell, selling, and/or importing into the United States its
                                              7   Netflix service, which provides playback devices and methods for deciphering
                                              8   frame keys within a secure video decoder, efficiently enhancing content security
                                              9   (collectively, the “Accused ’486 Infringing Products”).
                                             10         270. On information and belief, the Accused ’486 Infringing Products
R OBINS K APLAN LLP




                                             11   directly infringe at least claim 1 of the ’486 patent at least as shown in the
            A TTORNEYS A T L AW




                                             12   exemplary manner described in paragraphs 271-288 below.
                          L OS A NGELES




                                             13         271. Netflix provides “[a] playback device for playing back encrypted
                                             14   video” by providing applications that enable playback utilizing, for example, the
                                             15   MPEG-DASH Standard on a heterogeneous set of viewing devices. 109 On
                                             16   information and belief, at least the Netflix Microsoft Windows 10 Application,
                                             17   Netflix Android Application, and Netflix Android TV Application (“Netflix Apps”)
                                             18   use the MPEG-DASH Standard.
                                             19
                                             20
                                             21
                                             22
                                             23
                                             24
                                             25
                                             26
                                             27   109
                                                     https://medium.com/netflix-techblog/update-on-html5-video-for-netflix-
                                             28   fbb57e7d7ca0.

                                                                                          - 105 -
                                                                                                                            COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 106 of 128 Page ID #:106



                                              1
                                              2
                                              3
                                              4
                                              5
                                              6
                                              7
                                              8
                                              9
                                             10
R OBINS K APLAN LLP




                                             11
            A TTORNEYS A T L AW




                                             12
                          L OS A NGELES




                                             13         272. Netflix’s playback device comprises “a set of one or more processors”
                                             14   because all playback devices that run the Netflix player application or other client
                                             15   applications that access the Netflix service include a set of one or more processors.
                                             16         273. Netflix’s playback device further comprises “a non-volatile storage
                                             17   containing a playback application” because in order to play back content, the
                                             18   playback device uses, for example, a Netflix player application that is either pre-
                                             19   installed or downloaded and stored in non-volatile memory. Netflix provides details
                                             20   on how to access the Netflix application on numerous devices—including
                                             21   smartphones, tablets, computers, smart TVs, streaming media players, game
                                             22   consoles, set-top boxes, and Blu-ray players—and states that “[t]he Netflix app may
                                             23   come pre-installed”:110
                                             24
                                             25
                                             26
                                             27   110
                                                     https://help.netflix.com/en/node/101653?ba=SwiftypeResultClick&q=install%20
                                             28   app%20browser.

                                                                                         - 106 -
                                                                                                                          COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 107 of 128 Page ID #:107



                                              1
                                              2
                                              3
                                              4
                                              5
                                              6
                                              7
                                              8
                                              9
                                             10
R OBINS K APLAN LLP




                                             11
            A TTORNEYS A T L AW




                                             12
                          L OS A NGELES




                                             13
                                             14
                                             15
                                             16
                                             17         274. Netflix’s playback device further comprises “a non-volatile storage
                                             18   containing a playback application for causing the set of one or more processors to
                                             19   perform the step[] of . . . receiving a container file with video data at a parser.”
                                             20              a.    Netflix’s applications receive data from MP4 container files that
                                             21                    contain video streams encrypted in accordance with the ISO
                                             22                    Common Encryption Standard and Microsoft PIFF Specification.
                                             23                    Netflix’s applications include certain code— a parser—responsible
                                             24                    for extracting information utilized in the decryption and playback
                                             25                    of the video.
                                             26
                                             27
                                             28
                                                                                           - 107 -
                                                                                                                            COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 108 of 128 Page ID #:108



                                              1                b.   For example, upon information and belief, the Netflix Windows 10
                                              2                     App is stored locally in non-volatile memory and contains code
                                              3                     written in JavaScript that includes a parser.
                                              4            275. Netflix’s playback device further comprises “a non-volatile storage
                                              5   containing a playback application for causing the set of one or more processors to
                                              6   perform the step[] of . . . extracting portions of the container file using the parser.”
                                              7   As noted above, the parser component in each of the Netflix Apps extracts data
                                              8   from received portions of MP4 container files that contain streams of video. See ¶
                                              9   274.
                                             10            276. Netflix’s playback device further comprises “a non-volatile storage
R OBINS K APLAN LLP




                                             11   containing a playback application for causing the set of one or more processors to
            A TTORNEYS A T L AW




                                             12   perform the step[] of . . . extracting portions of the container file using the parser,
                          L OS A NGELES




                                             13   wherein the container file comprises: video data with a plurality of partially
                                             14   encrypted frames.” The ISO Common Encryption Standard111 and Microsoft PIFF
                                             15   Specification 112 utilized by Netflix specify the use of partially encrypted frames
                                             16   (referred to as sub-sample encryption).
                                             17
                                             18
                                             19
                                             20
                                             21
                                             22
                                             23
                                             24
                                             25
                                             26
                                                  111
                                             27         ISO/IEC CD 23001-7 (3rd Ed.) at 6.
                                                  112
                                             28         Microsoft PIFF Specification at 16.

                                                                                              - 108 -
                                                                                                                             COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 109 of 128 Page ID #:109



                                              1
                                              2
                                              3
                                              4
                                              5
                                              6
                                              7
                                              8
                                              9
                                             10
R OBINS K APLAN LLP




                                             11
            A TTORNEYS A T L AW




                                             12
                          L OS A NGELES




                                             13
                                             14
                                             15
                                             16              a.    For example, upon information and belief, Netflix Windows 10

                                             17                    App streaming data shows that the retrieved data includes video

                                             18                    data that conforms with the Microsoft PIFF Specification and

                                             19                    includes a plurality of partially encrypted frames. MP4Box analysis

                                             20                    shows that the downloaded exemplar videos are encoded in

                                             21                    accordance with the H.264/AVC or H.265/HEVC standards and

                                             22                    that portions of the encrypted frames are indicated within a PIFF

                                             23                    Sample Encryption Box (“uuid”).

                                             24         277. Netflix’s playback device further comprises “a non-volatile storage

                                             25   containing a playback application for causing the set of one or more processors to

                                             26   perform the step[] of . . . extracting portions of the container file using the parser,

                                             27   wherein each partially encrypted frame contains encrypted portions and

                                             28
                                                                                           - 109 -
                                                                                                                             COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 110 of 128 Page ID #:110



                                              1   unencrypted portions of data.” As noted above, each partially encrypted frame
                                              2   includes encrypted portions and unencrypted portions. See ¶ 276.
                                              3            278. Netflix’s playback device further comprises “a non-volatile storage
                                              4   containing a playback application for causing the set of one or more processors to
                                              5   perform the step[] of . . . extracting portions of the container file using the parser,
                                              6   wherein the container file comprises: a set of cryptographic information describing
                                              7   the encrypted portion of each partially encrypted frame.” For example, the PIFF
                                              8   Sample Encryption Box (“uuid”) in the MP4 files that contain H.265 (HEVC) or
                                              9   H.264 (AVC) encoded video and the Sample Encryption Box (“senc”) in the MP4
                                             10   files that contain VP9 encoded video received from Netflix servers by the Netflix
R OBINS K APLAN LLP




                                             11   Apps includes cryptographic information for each frame, including information
            A TTORNEYS A T L AW




                                             12   describing the encrypted and unencrypted portion of each frame.
                          L OS A NGELES




                                             13            279. Netflix’s playback device further comprises “a non-volatile storage
                                             14   containing a playback application for causing the set of one or more processors to
                                             15   perform the step[] of . . . extracting portions of the container file using the parser,
                                             16   wherein the container file comprises: a set of cryptographic information describing
                                             17   the encrypted portion of each partially encrypted frame, where cryptographic
                                             18   information for a partially encrypted frame comprises: cryptographic material for
                                             19   the encrypted portion of the partially encrypted frame.”
                                             20                 a.   The Microsoft PIFF Specification and ISO Common Encryption
                                             21                      Standard utilized by Netflix relies on the use of an AES-CTR
                                             22                      cipher to generate a frame key to decrypt partially encrypted frames
                                             23                      based upon cryptographic material provided in the container file.
                                             24                      The cryptographic material for each partially encrypted frame is
                                             25                      provided in a PIFF Sample Encryption Box (“uuid”)113 or a Sample
                                             26
                                             27   113
                                                        Microsoft PIFF specification at 22.
                                             28
                                                                                              - 110 -
                                                                                                                             COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 111 of 128 Page ID #:111



                                              1                     Encryption Box (“senc”) 114 in the MP4 files received from Netflix
                                              2                     servers by the Netflix Apps.
                                              3                b.   For example, upon information and belief, the MP4 container file
                                              4                     downloaded by the Netflix Windows 10 App shows that the
                                              5                     downloaded video is encoded in accordance with the H.264 (AVC)
                                              6                     standard and that cryptographic material are contained within a
                                              7                     PIFF Sample Encryption Box (“uuid”).
                                              8            280. Netflix’s playback device further comprises “a non-volatile storage
                                              9   containing a playback application for causing the set of one or more processors to
                                             10   perform the step[] of . . . extracting portions of the container file using the parser,
R OBINS K APLAN LLP




                                             11   wherein the container file comprises: a set of cryptographic information describing
            A TTORNEYS A T L AW




                                             12   the encrypted portion of each partially encrypted frame, where cryptographic
                          L OS A NGELES




                                             13   information for a partially encrypted frame comprises: a block reference that
                                             14   identifies the encrypted portion of the partially encrypted frame.” As noted above,
                                             15   the PIFF Sample Encryption Box (“uuid”) and the Sample Encryption Box (“senc”)
                                             16   in the MP4 files received from Netflix servers by the Netflix Apps include
                                             17   cryptographic information for each frame including a number of encrypted
                                             18   subsamples, a number of unencrypted bytes, and a number of encrypted bytes. See
                                             19   ¶ 276.
                                             20            281. Netflix’s playback device further comprises “a non-volatile storage
                                             21   containing a playback application for causing the set of one or more processors to
                                             22   perform the step[] of . . . providing each partially encrypted frame, the
                                             23   cryptographic material for each partially encrypted frame, and the block reference
                                             24   for each partially encrypted frame from the parser to a video decoder.”
                                             25                a.   To decrypt the partially encrypted streams received from Netflix’s
                                             26                     servers, the Netflix Apps provide partially encrypted frames, the
                                             27
                                                  114
                                             28         ISO/IEC CD 23001-7 (3rd Ed.) at 14.

                                                                                           - 111 -
                                                                                                                             COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 112 of 128 Page ID #:112



                                              1                     cryptographic material for each partially encrypted frame, and the
                                              2                     block reference for each partially encrypted frame from the parser
                                              3                     to a video decoder. 115
                                              4                b.   For example, the Netflix Windows 10 App leverages Encrypted
                                              5                     Media Extensions to configure a Content Decryption Module
                                              6                     (CDM) to decrypt video encrypted in accordance with the ISO
                                              7                     Common Encryption (“cenc”) Standard.116 The ISO Common
                                              8                     Encryption Standard specifies that “[s]amples can be partially
                                              9                     encrypted, specified by subsample information referenced by
                                             10                     Sample Auxiliary Information Sizes Box (‘saiz’) and Sample
R OBINS K APLAN LLP




                                             11                     Auxiliary Information Offsets Box (‘saio’) boxes.” 117 Upon
            A TTORNEYS A T L AW




                                             12                     information and belief, streams downloaded or streamed to the
                          L OS A NGELES




                                             13                     Netflix Windows 10 App include “saiz” and “saio” boxes and that
                                             14                     the “saio” box points to the first byte of within the PIFF Sample
                                             15                     Encryption Box (“uuid”) in accordance with the ISO Common
                                             16                     Encryption standard.
                                             17            282. Netflix’s playback device further comprises “a non-volatile storage
                                             18   containing a playback application for causing the set of one or more processors to
                                             19   perform the step[] of . . . identifying the encrypted portion of each partially
                                             20   encrypted frame using the block reference for each partially encrypted frame.” For
                                             21   example, the encrypted portion of the partially encrypted frame is identified using
                                             22   the block reference contained within the “PIFFSubSampleEncryptionEntries” from
                                             23   the MP4 container files.
                                             24
                                             25
                                                  115
                                             26         Microsoft PIFF Specification at 20.
                                                  116
                                             27         https://w3c.github.io/encrypted-media/format-registry/stream/mp4.html.
                                                  117
                                             28         ISO/IEC CD 23001-7 (3rd Ed.) at 3-4.

                                                                                              - 112 -
                                                                                                                            COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 113 of 128 Page ID #:113



                                              1            283. Netflix’s playback device further comprises “a non-volatile storage
                                              2   containing a playback application for causing the set of one or more processors to
                                              3   perform the step[] of . . . deciphering a frame key for each partially encrypted frame
                                              4   using the cryptographic material for each partially encrypted frame to produce a
                                              5   frame key for each partially encrypted frame.”
                                              6                     a. Netflix uses the AES-CTR cipher as part of its encryption
                                              7                         method, in accordance with the ISO Common Encryption
                                              8                         Standard and Microsoft PIFF Specification. 118
                                              9                     b. The AES-CTR cipher employs a frame encryption key (that is,
                                             10                         “key stream” output by the AES-CTR cipher) to encrypt each
R OBINS K APLAN LLP




                                             11                         partially encrypted frame. The at least one frame encryption key
            A TTORNEYS A T L AW




                                             12                         for a given frame is deciphered according to the following
                          L OS A NGELES




                                             13                         process: 119
                                             14
                                             15
                                             16
                                             17
                                             18
                                             19
                                             20
                                             21
                                             22
                                             23
                                             24
                                             25
                                             26
                                                  118
                                             27         Microsoft PIFF specification at 17.
                                                  119
                                             28         https://nvlpubs.nist.gov/nistpubs/Legacy/SP/nistspecialpublication800-38a.pdf.

                                                                                              - 113 -
                                                                                                                          COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 114 of 128 Page ID #:114



                                              1
                                              2
                                              3
                                              4
                                              5
                                              6
                                              7
                                              8
                                              9
                                             10
R OBINS K APLAN LLP




                                             11
            A TTORNEYS A T L AW




                                             12
                          L OS A NGELES




                                             13
                                             14
                                             15
                                             16
                                             17
                                             18                      c. The output blocks of an AES cipher in AES-CTR mode are

                                             19                         conventionally referred to as a “key stream.” 120 The “key

                                             20                         stream” (that is, the frame key) for a particular frame is used to

                                             21                         decrypt encrypted blocks within the frame by combining the

                                             22                         encrypted block with the “key stream” using an exclusively-OR

                                             23                         operation.

                                             24                      d. The Netflix Windows 10 App parses data obtained from MP4

                                             25                         files to determine the encryption method utilized. The App

                                             26                         deciphers “key streams” using the AES cipher in a manner

                                             27
                                                  120
                                             28         https://www.ietf.org/rfc/rfc3686.txt.pdf.

                                                                                            - 114 -
                                                                                                                             COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 115 of 128 Page ID #:115



                                              1                       compatible with the encryption specification present in the
                                              2                       Protection Scheme Info Box (“sinf”) and PIFF Sample
                                              3                       Encryption. A key referenced by the KID present in the “sinf”
                                              4                       box is used to configure the AES cipher in AES-CTR mode to
                                              5                       decipher the at least one frame key. Additionally, the
                                              6                       initialization vectors specified in the PIFF Sample Encryption
                                              7                       for each frame entry is used to configure the AES cipher in
                                              8                       AES-CTR mode to generate the frame key.
                                              9         284. Netflix’s playback device further comprises “a non-volatile storage
                                             10   containing a playback application for causing the set of one or more processors to
R OBINS K APLAN LLP




                                             11   perform the step[] of . . . decrypting the encrypted portion of each partially
            A TTORNEYS A T L AW




                                             12   encrypted frame based upon the frame key for each partially encrypted frame using
                          L OS A NGELES




                                             13   the video decoder.” As noted above, the Netflix Apps decrypts the encrypted
                                             14   portion of the partially encrypted frame using the frame key deciphered using the
                                             15   AES-CTR cipher. The decryption process involves combining the frame key
                                             16   (namely, the key stream) with the encrypted block of data using an exclusive-OR
                                             17   process. See ¶ 283.
                                             18         285. Netflix’s playback device further comprises “a non-volatile storage
                                             19   containing a playback application for causing the set of one or more processors to
                                             20   perform the step[] of . . . decoding each decrypted frame for rendering on a display
                                             21   device using the video decoder.” The decrypted frame is decoded for rendering on a
                                             22   display device using the video decoder.
                                             23         286. Netflix directly infringes at least claim 1 when it tests its service using
                                             24   various playback devices.
                                             25         287. Upon information and belief, testing Netflix-compatible CE devices is
                                             26   critical to ensuring the success of the Netflix streaming service. Testing allows
                                             27   Netflix to ensure that the largest ecosystem of CE devices possible may seamlessly
                                             28
                                                                                          - 115 -
                                                                                                                           COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 116 of 128 Page ID #:116



                                              1   use the service. It further ensures that iterative versions, updates, and subsequent
                                              2   releases of the application and service remain compatible with CE devices.
                                              3         288. Netflix has infringed, and continues to infringe, at least claim 1 of the
                                              4   ’486 patent in the United States by making, using, offering for sale, selling, and/or
                                              5   importing the Accused ’486 Infringing Products in violation of 35 U.S.C. § 271(a).
                                              6         289. Netflix has induced and continues to induce infringement of at least
                                              7   claim 1 of the ’486 patent, at least in the exemplary manner described in paragraphs
                                              8   290-292, in violation of 35 U.S.C. § 271(b).
                                              9         290. At least as of the date of this Complaint, Netflix knows that the ’486
                                             10   patent is directed to a content security architecture that deciphers frame keys within
R OBINS K APLAN LLP




                                             11   a secure video decoder, efficiently enhancing content security. Netflix knows that
            A TTORNEYS A T L AW




                                             12   it provides and specifically intends to provide an application and service to be used
                          L OS A NGELES




                                             13   with a playback device that, when used as intended, practices the method recited in
                                             14   claim 1.
                                             15         291. At least as of the date of this Complaint, Netflix knows that it provides
                                             16   and specifically intends to provide an application and service for CE playback
                                             17   devices that, when used as intended, meets the limitations of claim 1.
                                             18         292. At least as of the date of this Complaint, Netflix knows and
                                             19   specifically intends that its end users infringe claim 1, when using its application
                                             20   and service as intended—namely, providing playback devices and methods for
                                             21   deciphering frame keys within a secure video decoder, efficiently enhancing
                                             22   content security, as described in paragraphs 271-288.
                                             23         293. Netflix’s infringement has caused and continues to cause damage to
                                             24   DivX, and DivX is entitled to recover damages sustained as a result of Netflix’s
                                             25   wrongful acts in an amount subject to proof at trial.
                                             26         COUNT VIII: INFRINGEMENT OF U.S. PATENT NO. 10,225,588
                                             27         294. The allegations of paragraphs 1-293 of this Complaint are incorporated
                                             28   by reference as though fully set forth herein.
                                                                                          - 116 -
                                                                                                                           COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 117 of 128 Page ID #:117



                                              1         295. Pursuant to 35 U.S.C. § 282, the ’588 patent is presumed valid.
                                              2         296. Upon information and belief, Netflix directly infringes the ’588 patent
                                              3   by making, using, offering to sell, selling, and/or importing into the United States
                                              4   its Netflix service, which provides playback devices and methods for playing back
                                              5   alternative streams of content protected using a common set of cryptographic keys
                                              6   (collectively, the “Accused ’588 Infringing Products”).
                                              7         297. Upon information and belief, the Accused ’588 Infringing Products
                                              8   directly infringe at least claim 1 of the ’588 patent at least in the exemplary manner
                                              9   described in paragraphs 298-312 below.
                                             10         298. Netflix provides a “playback device for playing protected content from
R OBINS K APLAN LLP




                                             11   a plurality of alternative streams” by providing applications that enable playback
            A TTORNEYS A T L AW




                                             12   utilizing the MPEG-DASH Standard and the Microsoft PIFF Specification on a
                          L OS A NGELES




                                             13   heterogeneous set of viewing devices.
                                             14         299. Netflix’s playback device comprises “a set of one or more processors”
                                             15   because all playback devices that run the Netflix player application or other client
                                             16   applications that access the Netflix service include a set of one or more processors.
                                             17         300. Netflix’s playback device further comprises “a non-volatile storage
                                             18   containing an application” because to play back content, the playback device uses,
                                             19   for example, a Netflix player application that is either pre-installed or downloaded
                                             20   and stored in non-volatile memory. Netflix provides details on how to access the
                                             21   Netflix application on numerous devices—including smartphones, tablets,
                                             22   computers, smart TVs, streaming media players, game consoles, set-top boxes, and
                                             23   Blu-ray players—and states that “[m]ost devices provide Netflix as a pre-installed
                                             24   app that you can access from the main menu”:121
                                             25
                                             26
                                             27   121
                                                    https://help.netflix.com/en/node/101653?ba=SwiftypeResultClick&q=%20install
                                             28   %20app%20browser.

                                                                                          - 117 -
                                                                                                                          COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 118 of 128 Page ID #:118



                                              1
                                              2
                                              3
                                              4
                                              5
                                              6
                                              7
                                              8
                                              9
                                             10
R OBINS K APLAN LLP




                                             11
            A TTORNEYS A T L AW




                                             12
                          L OS A NGELES




                                             13
                                             14
                                             15
                                             16
                                             17         301. Netflix’s playback device further comprises “a non-volatile storage
                                             18   containing an application for causing the set of one or more processors to perform
                                             19   the step[] of obtaining a top level index file identifying a plurality of alternative
                                             20   streams of protected video, wherein each of the alternative streams of protected
                                             21   video includes partially encrypted video frames that are encrypted using a set of
                                             22   common keys comprising at least one key, and wherein the partially encrypted
                                             23   video frames contain encrypted portions and unencrypted portions of data.”
                                             24              a.    For example, the Netflix application downloads a manifest file,
                                             25                    which is a top-level index identifying a plurality of alternative
                                             26                    streams of protected video. Many Netflix players utilize the MPEG-
                                             27                    DASH Standard to adaptively stream content by obtaining a top-
                                             28
                                                                                           - 118 -
                                                                                                                            COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 119 of 128 Page ID #:119



                                              1                 level index file that describes multiple alternative streams of video
                                              2                 encrypted in accordance with the ISO Common Encryption
                                              3                 Standard or the Microsoft PIFF Specification and then selecting
                                              4                 between the protected streams based upon network streaming
                                              5                 conditions. The MPEG-DASH Standard includes requirements for
                                              6                 a Media Presentation Description or MPD file (that is, a top-level
                                              7                 index file) that includes descriptions of different Representations
                                              8                 (namely, alternative streams) in an Adaptation Set. 122 The Netflix
                                              9                 manifest includes the information contained within an MPD file.
                                             10
R OBINS K APLAN LLP




                                             11
            A TTORNEYS A T L AW




                                             12
                          L OS A NGELES




                                             13
                                             14
                                             15
                                             16
                                             17
                                             18
                                             19
                                             20
                                             21
                                             22
                                             23
                                             24
                                             25
                                             26   122
                                                     ISO/IEC 23009-1 (2014) Information technology—Dynamic adaptive streaming
                                             27   over HTTP (DASH)—Part 1: Media presentation description and segment formats,
                                             28   at 9-10 (yellow highlighting added).

                                                                                       - 119 -
                                                                                                                        COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 120 of 128 Page ID #:120



                                              1
                                              2
                                              3
                                              4
                                              5
                                              6              b.   In addition, “each of the alternative streams of protected video
                                              7                   includes partially encrypted video frames that are encrypted using a
                                              8                   set of common keys comprising at least one key, and wherein the
                                              9                   partially encrypted video frames contain encrypted portions and
                                             10                   unencrypted portions of data.” As noted above, the plurality of
R OBINS K APLAN LLP




                                             11                   streams of video are encrypted in accordance with the ISO
            A TTORNEYS A T L AW




                                             12                   Common Encryption Standard and the Microsoft PIFF
                          L OS A NGELES




                                             13                   Specification. Specifically, Netflix uses an AES-CTR cipher to
                                             14                   partially encrypt video frames using a set of common keys
                                             15                   comprising at least one key. Furthermore, Netflix encodes a
                                             16                   plurality of alternative streams described in the top-level index files
                                             17                   so that each of the plurality of alternative streams of protected
                                             18                   video includes partially encrypted video frames that are encrypted
                                             19                   using a set of common keys comprising at least one key. In some
                                             20                   instances, Netflix encodes a plurality of alternative streams that
                                             21                   each have the same resolution and encrypts them using the same
                                             22                   key. In many instances, Netflix encrypts all streams (irrespective of
                                             23                   resolution) using the same key.
                                             24         302. Netflix’s playback device further comprises “a non-volatile storage
                                             25   containing an application for causing the set of one or more processors to perform
                                             26   the step[] of . . . obtaining a copy of the set of common keys.” To play back
                                             27   streamed content, the Netflix player application obtains the key indicated by the
                                             28
                                                                                         - 120 -
                                                                                                                          COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 121 of 128 Page ID #:121



                                              1   KID specified, for example, in the PIFF Track Encryption Boxes of the plurality of
                                              2   alternative protected video streams that share a common KID.
                                              3         303. Netflix’s playback device further comprises “a non-volatile storage
                                              4   containing an application for causing the set of one or more processors to perform
                                              5   the step[] of . . . detecting streaming conditions for the playback device” because,
                                              6   for example, the Netflix player application detects streaming conditions and selects
                                              7   a stream from the plurality of alternative streams of protected video. For example,
                                              8   Netflix documentation clearly indicates that the Netflix player application (“client”)
                                              9   detects streaming conditions because it “adaptively selects the optimal stream” 123
                                             10   and takes “current network conditions into account” during device playback: 124
R OBINS K APLAN LLP




                                             11
            A TTORNEYS A T L AW




                                             12
                          L OS A NGELES




                                             13
                                             14
                                             15
                                             16
                                             17
                                             18
                                             19
                                             20
                                             21
                                             22
                                             23
                                             24
                                             25
                                                  123
                                                    https://medium.com/netflix-techblog/high-quality-video-encoding-at-scale-
                                             26   d159db052746.
                                             27   124
                                                    See Open Connect Overview, https://openconnect.netflix.com/Open-Connect-
                                             28   Overview.pdf, at 4.

                                                                                         - 121 -
                                                                                                                          COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 122 of 128 Page ID #:122



                                              1
                                              2
                                              3
                                              4
                                              5
                                              6
                                              7
                                              8            304. Netflix’s playback device further comprises “a non-volatile storage
                                              9   containing an application for causing the set of one or more processors to perform
                                             10   the step[] of . . . selecting a stream from the plurality of alternative streams of
R OBINS K APLAN LLP




                                             11   protected video based on the detected streaming conditions.” See ¶¶ 301-303.
            A TTORNEYS A T L AW




                                             12            305. Netflix’s playback device further comprises “a non-volatile storage
                          L OS A NGELES




                                             13   containing an application for causing the set of one or more processors to perform
                                             14   the step[] of . . . receiving a container index that provides byte ranges for portions
                                             15   of the selected stream of protected video within an associated container file”
                                             16   because, for example, MP4 container files encoded by Netflix include container
                                             17   indexes in the form of an sidx box, which provides byte ranges for portions of a
                                             18   stream of protected video within the container file. For example, the MPEG-DASH
                                             19   Standard requires including an sidx box within the MP4 container file:125
                                             20
                                             21
                                             22
                                             23
                                             24
                                             25
                                             26
                                             27
                                                  125
                                             28         ISO/IEC 23009-1 at 87 (Section 6.3.4.3).

                                                                                           - 122 -
                                                                                                                             COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 123 of 128 Page ID #:123



                                              1
                                              2
                                              3
                                              4
                                              5
                                              6
                                              7
                                              8
                                              9            306. Netflix’s playback device further comprises “a non-volatile storage
                                             10   containing an application for causing the set of one or more processors to perform
R OBINS K APLAN LLP




                                             11   the step[] of . . . requesting portions of the selected stream of protected video based
            A TTORNEYS A T L AW




                                             12   on the provided byte ranges” because Netflix applications use, for example, the sidx
                          L OS A NGELES




                                             13   box to make HTTP byte range requests for content.
                                             14            307. Netflix’s playback device further comprises “a non-volatile storage
                                             15   containing an application for causing the set of one or more processors to perform
                                             16   the step[] of . . . locating encryption information that identifies encrypted portions
                                             17   of frames of video within the requested portions of the selected stream of protected
                                             18   video.” For example, to decrypt the partially encrypted streams received from
                                             19   Netflix, Netflix player applications locate encryption information that identifies
                                             20   encrypted portions of frames of video within the selected stream (for example, the
                                             21   received PIFF Sample and Subsample Encryption Boxes “uuid”). The process
                                             22   utilized is in accordance with the Microsoft PIFF Specification:126
                                             23
                                             24
                                             25
                                             26
                                             27
                                                  126
                                             28         PIFF Specification, page 2.

                                                                                          - 123 -
                                                                                                                           COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 124 of 128 Page ID #:124



                                              1
                                              2
                                              3
                                              4
                                              5
                                              6
                                              7
                                              8
                                              9
                                             10
                                                        308. Netflix’s playback device further comprises “a non-volatile storage
R OBINS K APLAN LLP




                                             11
            A TTORNEYS A T L AW




                                                  containing an application for causing the set of one or more processors to perform
                                             12
                          L OS A NGELES




                                                  the step[] of . . . decrypting each encrypted portion of the frames of video identified
                                             13
                                                  within the located encryption information using the set of common keys” because
                                             14
                                                  Netflix player applications decrypt, or cause the decryption of, the encrypted
                                             15
                                                  portion of the partially encrypted frame (for example, the demultiplexed, encoded
                                             16
                                                  samples from MediaExtractor) using the common keys (for example, the common
                                             17
                                                  key indicated by the KID in the PIFF Track Encryption Box for the plurality of
                                             18
                                                  alternative video streams).
                                             19
                                                        309. Netflix’s playback device further comprises “a non-volatile storage
                                             20
                                                  containing an application for causing the set of one or more processors to perform
                                             21
                                                  the step[] of . . . playing back the decrypted frames of video obtained from the
                                             22
                                                  requested portions of the selected stream of protected video” because the Netflix
                                             23
                                                  application causes, or Netflix client software in conjunction with another
                                             24
                                                  application(s) causes, the processor(s) and the hardware elements of the client
                                             25
                                                  device under the processor’s control to play back decrypted video.
                                             26
                                                        310. Netflix directly infringes at least claim 1, at least as described, when it
                                             27
                                                  tests its service using various playback devices.
                                             28
                                                                                          - 124 -
                                                                                                                           COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 125 of 128 Page ID #:125



                                              1         311. Upon information and belief, testing Netflix-compatible CE devices is
                                              2   critical to ensuring the success of the Netflix streaming service. Testing allows
                                              3   Netflix to ensure that the largest ecosystem of CE devices possible may seamlessly
                                              4   use the service. It further ensures that iterative versions, updates, and subsequent
                                              5   releases of the application and service remain compatible with CE devices.
                                              6         312. Netflix has infringed, and continues to infringe, at least claim 1 of the
                                              7   ’588 patent in the United States by making, using, offering for sale, selling, and/or
                                              8   importing the Accused ’588 Infringing Products in violation of 35 U.S.C. § 271(a).
                                              9         313. Netflix has induced, and continues to induce, infringement of at least
                                             10   claim 1 of the ’588 patent, at least in the exemplary manner described in paragraphs
R OBINS K APLAN LLP




                                             11   314-315, in violation of 35 U.S.C. § 271(b).
            A TTORNEYS A T L AW




                                             12         314. At least as of the date of this Complaint, Netflix knows that the ’588
                          L OS A NGELES




                                             13   patent enables Netflix to offer its users an improved experience for adaptive bitrate
                                             14   streaming while maintaining the content security that it and other content providers
                                             15   require to make video content available over the internet. Specifically, the ’588
                                             16   patent is directed to a DRM architecture that uses common frame encryption keys
                                             17   to encode alternate video streams, reducing playback stalls during adaptive bitrate
                                             18   streaming.
                                             19         315. At least as of the date of this Complaint, Netflix knows that it provides
                                             20   and specifically intends to provide an application and service for CE playback
                                             21   devices that, when used as intended, meets the limitations of claim 1, as described
                                             22   in paragraphs 298-312.
                                             23         316. Netflix’s infringement has caused and continues to cause damage to
                                             24   DivX, and DivX is entitled to recover damages sustained as a result of Netflix’s
                                             25   wrongful acts in an amount subject to proof at trial.
                                             26                              JURY TRIAL DEMANDED
                                             27         DivX hereby demands a trial by jury on all claims and issues so triable.
                                             28
                                                                                          - 125 -
                                                                                                                           COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 126 of 128 Page ID #:126



                                              1                                 PRAYER FOR RELIEF
                                              2          WHEREFORE, DivX respectfully requests that the Court:
                                              3          A.     Enter judgment that Netflix has directly infringed one or more claims
                                              4   of one or more of the DivX Patents, either literally or under the doctrine of
                                              5   equivalents, in violation of 35 U.S.C. § 271(a);
                                              6          B.     Enter judgment that Netflix has induced infringement of one or more
                                              7   claims of the DivX Patents in violation of 35 U.S.C. § 271(b);
                                              8          C.     Enter an order, pursuant to 35 U.S.C. § 284, awarding to DivX
                                              9   damages adequate to compensate for Netflix’s infringement of the DivX Patents
                                             10   (and, if necessary, related accountings), in an amount to be determined at trial, but
R OBINS K APLAN LLP




                                             11   not less than a reasonable royalty;
            A TTORNEYS A T L AW




                                             12          D.     Enter an order, pursuant to 35 U.S.C. § 285, deeming this to be an
                          L OS A NGELES




                                             13   “exceptional case” and thereby awarding to DivX its reasonable attorneys’ fees,
                                             14   costs, and expenses;
                                             15          E.     Enter an order that Netflix account for and pay to DivX the damages to
                                             16   which DivX is entitled as a consequence of the infringement;
                                             17          F.     Enter an order for a post-judgment equitable accounting of damages
                                             18   for the period of infringement of the DivX Patents following the period of damages
                                             19   established at trial;
                                             20          G.     Enter an order awarding to DivX pre- and post-judgment interest at the
                                             21   maximum rates allowable under the law; and
                                             22          H.     Enter an order awarding to DivX such other and further relief, whether
                                             23   at law or in equity, that this Court deems just and proper.
                                             24
                                             25
                                             26
                                             27
                                             28
                                                                                         - 126 -
                                                                                                                          COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 127 of 128 Page ID #:127



                                              1   DATED: March 5, 2019           ROBINS KAPLAN LLP
                                              2
                                              3                                  By:     /s/ Roman M. Silberfeld

                                              4                                                  Roman M. Silberfeld
                                              5
                                                                                 Roman M. Silberfeld, SBN 62783
                                              6                                  RSilberfeld@RobinsKaplan.com
                                              7                                  Daniel L. Allender, SBN 264651
                                                                                 DAllender@RobinsKaplan.com
                                              8                                  ROBINS KAPLAN LLP
                                              9                                  2049 Century Park East, Suite 3400
                                                                                 Los Angeles, CA 90067
                                             10                                  Telephone: (310) 552-0130
R OBINS K APLAN LLP




                                             11                                  Facsimile: (310) 229-5800
            A TTORNEYS A T L AW




                                             12                                  Christopher A. Seidl (pro hac vice to be filed)
                          L OS A NGELES




                                             13                                  CSeidl@RobinsKaplan.com
                                                                                 Aaron R. Fahrenkrog (pro hac vice to be filed)
                                             14                                  AFahrenkrog@RobinsKaplan.com
                                             15                                  Bryan J. Mechell (pro hac vice to be filed)
                                                                                 BMechell@RobinsKaplan.com
                                             16                                  William E. Manske (pro hac vice to be filed)
                                             17                                  WManske@RobinsKaplan.com
                                                                                 Shui Li (pro hac vice to be filed)
                                             18                                  SLi@RobinsKaplan.com
                                             19                                  Emily J. Tremblay (pro hac vice to be filed)
                                                                                 ETremblay@RobinsKaplan.com
                                             20                                  Mary Pheng (pro hac vice to be filed)
                                             21                                  MPheng@RobinsKaplan.com
                                                                                 Rajin Singh Olson (pro hac vice to be filed)
                                             22                                  ROlson@RobinsKaplan.com
                                             23                                  ROBINS KAPLAN LLP
                                                                                 800 LaSalle Avenue, Suite 2800
                                             24                                  Minneapolis, MN 55402
                                             25                                  Telephone: (612) 349-8500
                                                                                 Facsimile: (612) 339-4181
                                             26
                                             27                                  Christine Yun Sauer, SBN 314307
                                                                                 CYunSauer@RobinsKaplan.com
                                             28
                                                                                       - 127 -
                                                                                                                       COMPLAINT
                                          Case 2:19-cv-01602-MWF-JC Document 1 Filed 03/05/19 Page 128 of 128 Page ID #:128



                                              1                                  ROBINS KAPLAN LLP
                                              2                                  2440 West El Camino Real, Suite 100
                                                                                 Mountain View, CA 94040
                                              3                                  Telephone: (650) 784-4040
                                              4                                  Facsimile: (650) 784-4041

                                              5                                  ATTORNEYS FOR PLAINTIFF
                                                                                 DIVX, LLC
                                              6
                                              7
                                              8
                                              9
                                             10
R OBINS K APLAN LLP




                                             11
            A TTORNEYS A T L AW




                                             12
                          L OS A NGELES




                                             13
                                             14
                                             15
                                             16
                                             17
                                             18
                                             19
                                             20
                                             21
                                             22
                                             23
                                             24
                                             25
                                             26
                                             27
                                             28
                                                                                    - 128 -
                                                                                                                 COMPLAINT
